Case 1:19-bk-13021                         Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                   Desc
                                                   Exhibit Page 1 of 41




                                           Ii\.I.HB UNITED STATES BANKRUPTCY COURT
                                                FOR THE SOUT}IERN DISTRICT OF O}IIO
                                                                    CINCINNATI DIVISION

     IN RE:                                                                   CASE NO. 1:19-bk-13021

     PALIL ROGER VIIRNIIiR III,                                               CIIAPTIIR 7

     TIFFANY JO VERNIER,
                                                                 DEBTOR(S)



                                                          RIGHT TO IIOROCLOSE STATE]}IENT

                                                                                           promissory  'I'he
      Debtor(s) executed a promissory note secured by a mortgage or deed of trust.
      note is either made payable to Creditor or has been dLriy indorsed. Creditor, directly or through
      an agent, has possession of the promissory note. Credjtor is the original mortgagee or beneficiary
      or the assignee of the mortgage or deed of trust




      iiI(iII l 'l o l Lrlt[cl,()sl.i sl   ,\,-l   l]tr.]lrN']
Case 1:19-bk-13021           Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                          Desc
                                     Exhibit Page 2 of 41




  Exhibit A
                                                                                                                   CAIL L {LLEY
                                                                                                              SCIOTO COUNTY ftECOROIR
                                                                                                                                               a
                                                                                                                     RECOROED O}I              O
                                                                                                            A4/71/2014          02:43:23Pl,i

                                                                                                              RiC0ROIllG     FEE:    4d.00     @
                                                                                                             O'OCUI'titlt   tOtlt:   $44 .00   rc
                                                                                                                                               >
                                                                                                                PAGES:                  4
                                                                                                                                               e
                                                                                                                                               o\
                                                                                                                                               (rt

                                                              With Survivorship




                                                        \./    /    ,t-\\
                                                                              'I'ownship ol wirshirrgtort, counly of
                 sitrrated in rhe Vitginin Military s,'1*6y ru"/+'!925 in the
                 Scioto an<l rhe Stare of Ohio and bdirjg'P4rceiSdiof tXe survey shorvn hereon and being mole
                 particularly bound autl describecl as foiF*:s;,/ /

                 Bcginrrirrgatapoinrattheccnrerlinc                                              pointbcirtgtlrcNorthrvestcorner
                 ol'l'ercel"A";                                    "taftrffi^d,s;riil
                                                                             )''/ ,r)
                 'l lrurrcc lcaving
                                     soid Parccl "A" and rvith said c}(orijn((cn cllls, North                  ll
                                                                                                     deg. 2l' 12t' Wcst
                 22.63 fcet to a peirrt. Thcnce Norrlr ?2 deg.2?'a<'r19esr 22.36 leet to a point, thencc North 20
                 dcg. 59'05" West 21.48 leet to a pornl, rherrce North'2.ideg.08'45'' Wcst i8..43 feet to a Point,
                 thence Norrh l4 deg. l5'50" West 40.59 feet to a point,ilrenccrN-o;th-02 deg. I7' 12" West 86.57
                  leet ro a poirrt, thencc north 07 deg. 50'16" Last ?0. l4 tect t6,a'porni, i,ltcnce rtorth 07 deg. 56'
                 48" East l0.116 tcct ro a poirrt, theice with a curve ro the lc(liaving l.,hdiut of 163.64 fect, an
                 arc, lcngth  ol 125,02 fect, antl a chord bcarirrg of rtortlr l:i cleg-56',22Ecsl 122.00 lcct to il
                 poinr, tli*nce ror(h 35 deg. l9' I8" rvest 7.81 f'eet lo the sotlthwcst coiir6l t')rit "C";

                 l'hcrrce leavirtg said cerrterlirre <.rl fJrouses I{irrr [(oad art<] rvitlt said t\rl.t-'i7!c,iitl..lu <.leg. ?4'
                 2J" l.ust pa.:.iirg arr ir<,r'r piu (scr) rt I 8.80 lcet, irr all, 24').lll fcct to 4,,-iir-'rr p;((.'6i).,rtrt rhc StJtc
                 ol'Uhio     properryi                                                                        '/-za.-l/>
                 'l lre;cc lcaving srrid l)itrcul "C" antl u,ith saicl Statc ol Ohio. South           2l   <lcg. 22' ''16" tra(t.,'6i6 30
                  icet lo arr irc,n pin (scl) at the Northcasl cr.lrner of Parcel "A";                                      ,/,->
                  J1,*,1qs leaving sairl State of Ohio and rvilh said Parcci "A" Sorrth 77 rleg. i)6' 27" Wcst. passirrg
                 arr iron pin  isel);rt 254-l,l lcct. irr ali, l7fi.36 ilcr to tht: poir)l oi'beginrtirrq..:o']lxinir)ri 2.81 :rcrcs,
                 and sLr'l,jcct to all lc-qal cascments. resllictiotr, and righls of rvay olrecord.




     Gail L Al:ey Scroto County Recorder Document Nuntller. 2014?-2222 Page: 1 Of 4
Case 1:19-bk-13021                     Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                     Desc
                                               Exhibit Page 3 of 41




                                                                                                                 Y0L0L,        l8Pl0t6 l5



                             ,/,,/>
                            //'  //
                          ///
                          l(         /^
                          \.\ -/,/> // /\
                           \:-.,/.../ )
                                   ,/ //t I
                                 ,/"/ l l ,/\
                                 v I lr'r/
                                   vI // ,-^.- /r*:\/)
                            Decd
                                               tt
                Walr'anty                      \\--l
                                                 Vrl2,\\I lt,
                [3randcrrburg to   Vernicr
                page Trvo                            (,rf\
                                                           vrl\ \
                          su IIJ It c'r   To'I'HI' r()    LLJ)WJ N$,C0 YE          N   N',r   AN   D ltrtSTIU C',f I Oi\   S:
                                                                    \)
                                                           /r^"\
                    l.    No LoT oR PARCEL drf,rr-Nbg,r$ED EXCEPI' FOR RUS[)[.NrlAL. PURl']OStiS. NO
                          s'fRuc"r'uttE, oTHER TThVSiNdLE-FArvilLY ttEslDENCL, SIIALI- Br. I--REC'I'ED,
                          ALTERED, PLACED On ne[.rrl!ir:o]O nr,vrnlN ON LOr NO STRUCTURE OF
                          'tEMpORARy NATURF. srJCll /As'TR^IDI-:R. r'F.Nr, sllAcK, oR ANY OTI'l.Di{ oUT
                          RtJILDINC(S) SI-IALL BE USID, \rl5ryV TI|,llr- ,\S A lltjslDt,NCt:.
                                                                                           'l'C),
                    2.    NO TUOBILE I{OMES, INCLUDING} P6;r/',t'O1' l.l\'ll]'ED 'l'ljl:PREFABRICATED
                          STRUCTURES, .SHALL BE     pI.ACED<U-9<a(                       ()li     Pltl:]MISt.S FOR
                                                                      4UXrPoR-lloN
                            puRposEs           or   HUMAN t-tAiltTAl'toi.rl-r,'xrfr1N,c.;" sr'oRAGE,               olt tol{      ANY O'l'}ltiR
                            PURPOSES, DITHER PERI\'IANENT OR TF,l\tr\OR+RY.
                    3.                                                    ^
                          NO BUil-DINCS SHALt. BE tr,REC-rED ()R qO).S1)(14;fID cLOSER'l'llAN Iill:'rY (50)
                          rEET To ].HE (:ENI.FjRLINE OF BROUSIS(IIYN,A,ND NO CI,OSLI( I.I.IAN SI]VFN].Y
                            nvE    (7.5) l-,uFT TO THF.     OTt{ER l'}RoPnR',rY l-lNFS.
                    4.      NO DWEI.L,INC Sl'li\1,,1, BE CONSTI\tl('ft-D Wl,ll,l r\N lNltrRlOl{ t.lVlN(; AR}:lA OF
                            LF,SS
                                    'rHAN 1500 SQI.JARE FE,F.]'. i:XCl-UDIN(; C,tl('A(ll19l{'lJA'.sJIul:N'f ARIiA'
                    5.      No JuNK, l.RASll, RIIFUSU. OR CAIII]Acli. s,l,?\.t1^)il,l'                      PljRlvlll-rED TO
                            A(:CtlMl.Jl,Al'11, OR RlllvlAlN ON ANY PORIlON (rf s,tlOJrI(i:NllSI:s, F:l'l'lllllt
                            VACANT Oll O'l'I-lnRWlsI:, AND NO DlSABl.F.l) Otl W$F-tlK[D-lvlQl'OR Vl;l.lICI..ES,
                            IUATIIR|ALS,ORSIJppt.lFS,MAyRF.SfOIrr:l)()liACCt;t'lt'rt 4(t;Dali'',n'.*vTt;tlr'
                    (r.     1'Ht.,llE StlAl.l. Bli NO C()Millt:liClAI-. J^*DtJS'lt{lAt.. Oll. tJtlsll"l-sS tiSIj ()lj r\NY t.O-l'
                            OIt SAID PltLMlStrS.                                                 \'.---',/ ,,^'
                    1. 'fllE     OWNEII OIr EA(ll I l.O1'Olt PAIL(l'li-         I I(LH' I'i ll: (ilii\SS-i\NI).Url-l;DS (lij'f
                                                                                   Sll;\l
                            SO 'l'llAl- 'l'l.lL, z\PPIARANCIT (){- llt; (;R()LJNI)S lS N( ) l Dii tl(hYt-N'l AL C)tl
                                                                              'l

                            oI'FF.NSIVF. T() ]-lllj AD,lljlNlN(i Pllol'LR I'Y ()W\llRS.
                                                                                                             \\-l n
                    ti-     NO ANINIT\I.S, IIVI:.S1'O('K. l'}OtlLlllY. LlC, SllAl.t. lll: I(r\lSI I), tlRIjl). ()R K'UP] ()N
                            L(Jt t--;XCL-:P'l t)O(jS, CA'l S, ()lt SlvlAt i. l'lt)tlSl'.I-l0t.l) Pl. lS. l'l(()VIl)t.l) lll,\l;SLLJ'l
                            I)C)GS, CATS. OR Sl\.{At.l. l.lotlsf:lJol-tl PF"rs ARE N()T RAIS;CD F()R {'o.M),,|[Rt'lAl.
                            ptiRpOSES C)R Al-t.OWi,D'f() llL.(,'()iUtr A NtilS,,\N('i: I().,\D.l()ININC\liROPl'ltTY
                            owNffrs.
                    9. NO A('l l\,i l-l'll.lS Wlil('i{          CONSI'}'Ttl    l'l: A     t'itlVA     l'l; Ol{   Ptlt}l   l(  Nt'lS.AN(llr ()lt
                            VlOt.Alt()N ol-'r\NY t,;\\V Sll;\l.l Bt. IX)Nl, ()lt                   l'}t:R\1 ll"l'l,f) IO llt, DONI.. Or.\ Al{Y
                            Oi] TI"IESL PARCEI.,S.
                     t0.;\1.1. DlitVIWAyS SltAl.l. Dt: ('ONSI'l{1,(.il, I) LiSIN(l .^ \.1i\t\.1t_rNl 5lX'lll.N lN(.ll
                         l)t^lvll, lt,l{ ('(rl.VIR1'l,l-r\Ci:.l-) iN l]llr. tiR()i SL-S'li.li\ lt(),\l) l)l l'('!l F()lt Pl{()I'}}l(
                            DITAINA(;i     .




    Gail   L,   Alley     Scroto County Recolder Documenl llumber ' 2al4P''22)-2 Pai;c: 2 O{ 4
Case 1:19-bk-13021                             Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                  Desc
                                                       Exhibit Page 4 of 41




                                                                                                               Yft0hlB           PAtt6,l      l

                         /')
                     / ,/ ./\
                     \ (          ,'/'n
                         \--',2                ,/     t
                                          /t
                                           I .^
                                  t'z/,/l l"'''"
                                 --:-"
                      (\",.l',,/ ,.-
                        -((
                                     ))
          warranty Deed \l-/./-."..
          Brandcnburg to Verrt                      ier " - ' ,,, a'.\ \
          Pngc       Three                                 (r,        t ,.,
                                                                 \,
                 It. h.N FoRCt-tM tiN I otj n tt'sI t()NYriNr\Nt' & RES rf(lC'l'tONS S I IALI-. liI RY t.Aw.
                 tz. INVALIDA1'ION oF 5ry.v1'Oy'E)qF THESE COvENAN'I- OR llES'rlUCflONS tlv
                     JUD6MEN1 Oq COU{p ORDER)SLIALL, lN NO WAY. AFFICT Tl"lE O1'HLR
                     PROVTS|ONS t,tst'El) tHESP.,6t)ttER-TOVISIONS SHAl,t, REMAIN lN FtJl.L FORCE
                          AND F,FFEC-T              \/ / r--'.\
                          .IIII:iTI:
                 IJ.                 REMI^INS AN I,AiI]i(E(I- It,":il T}IE INST^LLA.IION (CONS,TRUC ION),
                          ivtAtN'TENANCE, AND REPL)\SEYENi/9F Tl-lE UTILt'r'lF,S AND DR^INACE
                          FAclr,ll'r:s sDRVTNC IHESE r,iir.sl'p4n6e(s.    'rnts EASEMENT st{ALL BE lHll{:[Y
                                                         ,].I{E:iENfEJILIN.E
                     FEET WIDE I\4EASURINC FROVI                     OF BROUSES RUN ROAD,
                 t4. JAMIiS p. BRr\NDIINBURC RESERVF^S'(AN'f.,,\S:DMENI' rOR 1'l-lE tJl'll.l'lY l.lNES.
                 t5.'nlli            tixlST'tNc; wn'tl1t(              IlDri:R nNilnr\ri7irr,ri44rlS THli             PROPEI{'I'\/     Ot: ll'lt;
                                                                 "B''.                        ) / ,/ )
                          OWNERS OT PARCEL,

                                                       Voiumc              l,
                                                                           , t rPage   190
                                                                                              V.,7
                                                                                               \'. (
                          Abstracl:
                          ntr)(l4L!, Washington,
                                     ,Y (rJrilttBrvr!,                           ot.w { /\,
                                                                                               \\

                          Parcel No.: 27-0962.00i

                          t,soT: Reing a parl ol                  f)eecl Volurlc 953, Page 535, antJ,a(nnunrl,.
                                                                                                datdd(,tanuarfJl    l, 2$01. ofllce ol lhe
                          Ilecorrter, Sciolo Cotrrrtr'.           Olrio.                                 \    1 ,-'.^-\
                                                                                                             -'lr,,1\
                          Lr   I'.64646,
                  SAVI: ANtl EXC'IP'l rl\enrclrts :rr:tl reslrictions c,f record.                               '{_),r) n
                                                                                                         71,,iing oidinarrGsf.,:e;,l\est.,lc ta*cs
          and assessrncnts, il any, proratcd to tlte datc of lhis clccd.                                               (r,\\       /
                                                                                                                                '---'/ In )
                                    Uporr rlic rransler rnd recorcling of rhis l)ccd oI Conr,cyattcc, tlrc RccordcTbl Sciotr:
                          l!!iCI'l'At,:
          Cou,,,y.6f[ i! lr.rcby        instiuctcii to carrcc] a:rd relcasc thc [-and ltrstali:trent Contr;tcl hctrvccn/tiic"ir'iihirt
          parties, liletl irr Olficial liecorri ii?, Page 634. rrs ltrlly pri.i *ntl satisfi'rd-                    ?--
                    CRAN l'OilS dt-r irercby c(r\r.)lriutt 0r)il rv;rlrtrrl tirttrt sitid (;ltAN l[[S. thc (irlrrrtccs' hcirs.
          assigrrs. itr)d slcc{ss6rs, lhat at lhe tinrr olthe delivcry i:lthis dccd, lhc Crlrnt,'rrs r','cre llrvltrll,v scizcil in
          l'ee iirnple Ol rhe grerrted 1;retr:i:r:s, {lrill thr ;.lrernises itru iiec fiorn all cnctrtnbratlces. lhat tlte Cr:rntor's
          have good right io sell rnd iorrr,,cy the sJnlc to thc Cr:rnlecs antl tlte
                                                                                                              (.lrantees'lteirs, assiq.rrs, or
          a,,a,,arLurr.  a,',j tl',at llre (lr:rrrtors ikt w:trr;utl  lrr<l rlit hurcby ir!,.lce l(l rlclcrll the sillllc l(t lhc (lrlllltces and
          tlrc (l;anlccs' lrcirs. assi1,,rr:,, ()r sLrcets:()r.s. lirrcurr, lraittsl lirc larvlirl clainrs;rttd rk:tnlltrls of:lll 1;crsrrrts.




    Girrl t.-/tllr-y ScroloCounlyRecr:rc1er L)i-:CurncnlNurrtbcr 2C14n-2222 Page: 3Of 4
Case 1:19-bk-13021                           Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                            Desc
                                                     Exhibit Page 5 of 41




                                                                                                                 Y0r   0L I 8           PA0t6      18




             S1'A1'F.        olOl.llO                                           -<- YryDlBrrndeirtrurg
                                                   ss:                              "-7
             CoUNTY ol'SCIoTo.
                                                                                       \"/
                                                                                         ,/>
                      Be it rernenrbered, that on rhis I 6'r' dry of April, \O$:{a:{r" nrc, a Notary Ptrblic in and for said
                                                                                                                    'lamarn
             Cr:urrry and Statc, personally appeare<l Janres P, Brandcnbrfrg(nnd Tarnnty D. Brandenburg, akl




                                                                                                                             \_
                                                                                                                                  ()"r
                             ir4-v   (.onrur i:sit>rt l;xpires:                                                                               rl
                                                                                                      LEONNA J. I(OUNS
                                                                                                         lrclaly Public
                                                                                                         sta-re ol Ohlo
                                                                                                                                             ,' /_,--,1
                                                                                                My Commi$icrl ElPlres F6b'   17,2015
                                                                                                                                       ,,



                 I   lris Instrrrrttrrtl [)repart<l [:iy:

             llDw,\lu)s. Kl.ElN. ANDIIRSON &                         StlOl',l;1, Co., l,.P.A.
             A llornr,r s at I .:ru'
             l,l(crltcrSlreet                                                                             ilris Conveyr,rcr'has bcl,r ciitrrircd nni,
             I   rrrn{orr. ( )ltio :15(r'i8                                                               llra GrJnlor hJS conltird \rilh ,,cr l;or)
                                                                                                          :19 102 ol lhc h'cvrrgt Co(ir'_-
                                                                                                                   o* s LVD.ou


    Gail L   Alley Sctoto County Becordei                         Dr-rcurnent Nurrrber. 2014R-
Case 1:19-bk-13021                             Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                                 Desc
                                                       Exhibit Page 6 of 41



Exhibit                  B


                                                                                         Note
             a4l]5/za]6                                                          Portsmouth                                                         Ohio
                   [Date]                                                           taryl                                                           [StateJ



                                                   850 IROUSES Rgll RD, lleBt Porteoout.l., OE d5663
                                                                                  {Pmperty lddressJ

   l.       Bonowe/s  Pnomlsa to Pay
         ln return for t loan that I havs receivod, I prontise to pay U. S. S 1 65, ?50,                        00             (this arnount is csllcd "Principal"),
   plus inlcrcsl, to thc order ofths laxdcr. Thslrndsr is U. S. Bank N.A.



   t wll     makc all paymcnls undsr this Note iu thc form of cash, check or moncy ordcr.
             I undentand thFt rhc Lcnder may bansfcr this Notc. The Lendcr or anyone who takcs lhis Nolc by bansfer and vgho is stltilled
   to rcceive paymcnls under this Note is called lhc "Note Holdcr."

   2-       lnterest
             Inlsrcst   will   bc cbargcd     or unpaid principal until         tbe   firll arnount of Principal   has boco   paid. I   will   pay intcrcsr at a yearly rate
   of              {.950%.
             Ite   intcrest rate rcquired by this Section 2 is the rate               t will   pay both bcforc and ofter any deisult dcscribed in &ction 6(8)             of
   this Note.

   3,       Paymefits
             (A) Tlme and Placs oI Paymonts
         I will pay priocipal and intcrest by nraking s pay,ncnt cvcry month.
         I will makcrny monthly payment on thc 1et day of cach rnonth bcginning on Juoe 01 201{                                    ,
                                                                                                                          . I rrillmake
   rhcsc payrncarc cvcry month until I have paid all of thc principal and intsrcsl abd any otbcr chugcs dcscribcd bclow that I may.owe
   undsribis Notc. Each monthly pa)rmcnt xill be applied as of its xhcdulcd duo datc and will be applied to intercst bcforc Priucipal,
   ll  on May 0X,                2044   , I stilt owe amounts under this Notc, I will pay those amounts in full on tbat datg whicb is
   is callcd thc "Maturity Date."
          I wilt makc my nronthly paymcna al P.O. Box 20005, Owenaboro,                        {2301-0005          Ifi
                                                                                 or at a diffcteot ploce ifrcquiral by the Noto llotder'

             (8)Amount of Monthly hyments
             My monthly paymcal will bc in thc amounl oitJ.S. $ 884 .'12

   4.       Bonower's Right to Prepay
        .I havc thc right to nrakc paymeflts of Principal at ary timc bcforc thcy orc due. A payrncnt of Principal only is hnown as o
   "Prcpaymcnl." Wheo I makc a Prepaymcnt, I will tcll thc Notc Holder in rvriling thot I am doing so. I may not dedgnate o paymcnt
   as a hepoyment if I have not made oll the monthly paynoris duc undo thc Notc.
                                                                                                       'Ihc Notc Holdcr will usc my
         I may make a full Prcpayncnt or partial Prepaltrrcnt-s without palng a Prepaynrcnt chugc.
   Prepayrnenrs to reducc lhc arnount of Principal that i owc undcr this.Notc. I low*vcr, rhs Notc Holdcr may apply my Prcpayrcnt to
   lhe accruod and unpaid intercst on tho Prcpayrnc.nt amoun{, before applying my Prcpaymenl tc rcduce the Principal srnount of thc
   Nore. lf I makc a partinl Prcpaymsnt, thcrc will bc no changcs in thc riuc dllc o, in lhc amount of my monthly paymert unlcss the
   Notc Holdcr ngrecs in lwiling lo those changes.




   r/Uttltr^Tt     f lXfO nATE   l]OIt - Sq16 r@it '   fnonlo
                                                                                       E
                                                                Me,frdd6 $d UNIFON e$tiuilf ]iI
                                                                                                                                                                         o vsx
                                                                                                                                                                 Fqm 3200'1rcr
                                                                                                                                                                  vMP6r{ l!30?l
   Wollrr Iwq Rned., 5@Ic6                                                                                                                                           Proo 1 ol 3
Case 1:19-bk-13021                                 Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                 Desc
                                                           Exhibit Page 7 of 41



      5.   Ioan Charges
       .    1l a [aw, which applics to t]ris loan and which sgs maximurn loan cbargcs, is finally interpretcd so ttral ilre intsresl or othcr
  '   loan charges collcaed or to bc collectcd jo conncciion with this loan exceed tbe permittcd limiq then: (a) oay such loan chuge
      shall lr reduc€d by the amount neces$ry to reducs tle ihugc to thc pcrmitted limit; and ib) aoy surns already collcctcd ffom me
      which exceedcd pcrmittcd limits will bc refundsd to mc, Thc Nole Hotdo may choose to mslc lhis refund b,y reducing the
      Principat I owe under this Notc or by making a direfi paymeot to rne. IF a rcfund rcduccs Principal, tlrc rcduuion will bc treatod as
      apanial Prepayrteot.

      6, Borowefs           Failure to Fay as Requlred
            (A) l,ate Charga lor Overdua Payments
            lf the Note Hoftlsr has rot rcccivcd thc full amount of my monthly pay:nent by thc cnd of r5                       calendar days
      aflsr the date it is duq I will pay a late charge to the Nole Holder. Ths nmount of lhc chargc wilt bc          5.000% of    nry
      overduc payrncnt ofprincipal and intercst.

            I will puy this late chuge promptJy but only once                            oD eacb tate   pslnenl.

            {B) Defautt
            lf i do not pay tlre fi:ll amount of each monthly paynent on the date it is due, I will bc in defsult.

            (C) Notlce of Defauh
            If I am  in dcfault, t}c Noic Holder may sand me a writtcn noticc lclling, mc that if I do not Poy ths ovgrdue arnouni by a
      certain ddte, thc Note Holder may reguire me to pay imnrediotely the.full amount of Principal which has not becn paid and all tle
      interest that t owc on tbst arnount. ThBt dBte must bc !t least 30 days afler the dste on which tbe noticc is nrailcd to mc or delivaed
      by othcr tncans-

            (D) No l$atuer By Note Holder
           Evcn i{, 0t     Itime w}gl I am irr default, the Note Holdsr dox not requiro me to pay imrnotliately in full rs desctibed abovc,
      tbe Note Hoider      will slill hnve thc righr to do so ilI am io dcfaull at a latcr tirm.

            tB Faymer* of Note |lolde/s Cosis and Expenses
            If the Note Holdcr has requircd rnc to pay imrncdiatcly in ftll us dcscribcd abo-ve, the Notc Holder. will have the right to be
      paid back by rnc for all of its costs and cxpcosrs in cnforcing tbis Notc to the cxtsnt riot.prohibited by applic*blc low. Those
      expc0scs includc, for exarnple, rcasonable anorneys fe€s,

      7.   Givtng of Nolioes
           Uotess applicable law rcquires a diffcrent mcthod, any notic* dlat must bc givcn lo rne urrder this Note will bc givcn by
      delivcring it or by mailing it by firs clas mail to rnc 0t tbe Propcrty Ad&css sbovc or st a diffcrcnt address if l givc tbe Nole
      Holdsr a ootice ofmy diffgrsst oddrcss.
           Any notice tiat must bc givcn ro rhe Notc Holder urdcr &is Nolo will be given by dctivoing it or by mailing it by firsl closs
      mail ro rhc Norc Iloldcr ar rhe addrcss statcd in Sccrion 3(A) rbovc or at a diflcrcnt addrcss ifI am givcn a noticc ofthat diffsrcnt
      addrcss.


      8. Obllgatlons ot Porsons Undor thls Noto
           If morc tlan onc pcrson sigrrs this Note, cach person is fully and pcrsonally obl'igarcd to kecp oll of Oc promises nrade in this
      Note, including the promisc 10 pay rhc full arnount orved. Any pcrson who is a guarantor, surdy or cndorser of this Notc is also
      obligarcd to do these thiogs. Any person wlo t^a-lies over thcsc obligations, including thc obligations ofa guarantor, surcfy or
      eodorscr of this Note, is a)so obligarcd ro kecp all of the promiscs mede in this Notc. Thc Note Holder may orforce its rights undcr
      fiis Nolc againsr cach person individually or ageinsl all of us togaicr. fiis mcans that any ortc of us may bcrt4uirod lo pay all of
      tbc amounts orvcd undcr this Notc-




                                                                                                                                             D   v6tt
      MUL't,Sflfa al'xfo n^l€   ,Ctt   . S"Eio   rnnly   . tonnlo   M&trrijd;b lrDc UNI'ORM ll.s                                    torm 3?0O1rol
                                                                                                                                     vMr,1;tr 11302,
      Wdltt X\ryci tl^6dll Sdid                                                                                                         Pp€! , of 3
Case 1:19-bk-13021                               Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                       Desc
                                                         Exhibit Page 8 of 41



  9. {atuers
  .      I ond any other pcrson wbo bas obliptions under thjs Note waivc the rights o[ hcscnuncnt and Noticc ol Dishonor.
  ''PressnEne0t" mcars thc right to requirc thc Note Holdsr to dernand payment of amounls due, "Noticc of Dishonor" mrxns                    tle
  rigirt to require the NoteHolder to give notice to othcr pcrsoos thtt amom8 duc havc not begn psia.

  10.     Uniform Securcd Note
        This Note is a uoiform inslrument with fimited variations in sorne jurisdicrions. In additioo to thc protections givan lo $c
                                                                                         trSlecuify Instrurnentl'), dated tbe same dale as this
  Notc Holder undr t}is Notg a Mortgagq Decd of Trust, or Sedurlty Deed (the
  IVotc, protccts the Note Holder from possible loses which mighi result        if I do not keep the promisx which I makc in this Notc'
  Thol Sccurity Insfunrent dcssibcs how and under wbat conditiorrs I may be rcquired to make immediare payment in full of all
  ffnounts I owe under this Notc. Somc of tbose condirions arc dcscribcd as follows:
                    If all or any part of the Propcrty or any lrterest in tl:e Propcrty is sold or transfcned (or if Bonowcr is
              not nahrnl person ond a bencficial inter€st in Borrower is sold or transferrod) $ii&out I^xrrder's prior *T-itter
                  a
                 conscnt, Lcnder may rquire imrncdiste paymcnt in futl of all .zums secrred by tlris Scarity Insfument,
                 lJowcvcr, this oprion shall nor be exercised by Lcsdcr ifsuch ex*rcisc is prohibitcd by Appticable l*w.
                        lf Imdsr exercises this option, Lcrrder sball give Bonowr nolics of accslsration. Thc noticc shall
                 provide a period of not loss thnn 30 daya from thc date tlrc notice is givcn ir mcordmcc witi Scction I 5
                 wirhin whicb Bonower must ply all sums sccurod by this Security Instrunmt. IlBonower fails to pay therc
                 sum.s prior to tho expiration of this pcriod, Irndsr mgy invoke any roncdics psnnjtted by this Sccurity
                 'lnstruncnt without furlhcr notioe or demand on Bonowcr,




  wrrNess rHB HAND(S) AND                             SEAI.(S) OF             rlIE      IJNDERS1SNED



                                                                                                                                                (Seol)
                                                                                                                                         -Eonowar




                                                                                              {Seal)
                                                                                                                                                (Seal)
                                                                                       -Borrower                                         .Bonower



                                                                                                                               fSign Onginal OrtyJ
                                                                                                       Pay to the order oI

  [,oan origination organizltion U.S. Bank                               Hatlonal Ageociation          Without Recourse--
  NMrs rD         kffit
  l,oa.r originotor Liea A Callihan
                                                                                                       U,f'. Bank National Assocjation

  NMLSIDE


                                                                                                                                                   D Vss
  Mt tf iSrAIf   flxto   n-lT( eOTt . Singio f diry   , f a^nln   Mx/trc(dt   i,{0.   ,rl,fOt, ,rlf#                                     Fr6 3?mlr01
  VMP O                                                                                                                                   vlrtSlt trSOr!
  Wohe. Xl&d FhriJd SdvkE                                                                                                                     Pt@3or3
Case 1:19-bk-13021                         Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                       Desc
                                                   Exhibit Page 9 of 41



   Exhibit C
   .,",          I

                                                                                                                  GAIL L ALLEY
                                                                                                           SCIOT0 COU},ITY   RECORDER


                                                                                                                  RECORDED ON
                                                                                                          04171   12014      02:43:24P1'l

                                                                                                                                            4,
                                                                                                           lt[C0ROIl{G   FtE: 172.00        G

                      BusTr;l;
                           r. E n'''C Y.         I :\ C.
                                                                                                          00CUHtNi
                                                                                                             PAGES;
                                                                                                                     I0TAL:     $172,00
                                                                                                                                   2A
                                                                                                                                            C:)
                                                                                                                                            .4.


                                                                                                                                            @
                                                                                                                                            -a
          Rehru To:                            uss$                                                                                         ]t-
                                                                                                                                            a

          U.S. Eank loraa Htg-ainal Doc                                                                                                     cr'r
          ?50X Penn Ave S, 9te A1 , RichIield, MN                              55.123
                                                                                                                                            \o

                                                     [Spacc Above Thts Llne For Rccordlng DltaJ

                                                              MORTGAGE
          DEFINITIONS
          Words used              in rnrltiple  sections of lhis documemt aro defincd below and othcr words are defioed in
          Sections    3,      I   l,   13, 18, 20 and 21. Certain niles regarding thc usage of words usod in this document are
          also providcd iu Soctioa 16,

          (A) iscturity In$lrumcrlt'r megns this documcnt, wlrich is datcd 0a/L6/2014
                                                                                                                               '
          together witb all fuders to this docurncnt.
          @)lBorrorvorttit PAUL ROGffi. VERNIER, III and ?II'EANY ,f VERNIER' huoband and
          wife




          Borou'er is the mortgagor undcr &is Sectirity Instrunlsnt.
                                                                                           /
          (Q"Lcnder"is                  u,S,   Bsnk N,A.

          l*ndcr     is   o   National A$aociation
          organized and existing under tbc )aws            of Ihe OnlLed statee Of A.ruerica
          Lender'saddressis 3801                  r'rederica Slreet, Orrensboro, KY 42301

          I=gudcr-ts-lUsr                      trndgr this
                                                                                                                     D-V6OH
          OH IO-Single Family-Fannie MadFreddie                                         RLMENT                Iorrn 3036 li0l
          l/'IrtP @                                                                                         yN,rP6(OH) ('302)
          Woltrs Kluwer l;inanclal               Sr-rviccs                                                        Page I of 17
Case 1:19-bk-13021                   Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                               Desc
                                            Exhibit Page 10 of 41


                                                                                                       Y0L0hlB          PAul     624




        (D) 'rNote'r nreans *rc promissory notc signcxJ by Bonower and datcxl              0Vl6l20tr
        Tbe Nole statcs that l]orrower owes Lenda one f,undred Slxty-Five                         lhousard Seven
        gun&ed          rifty    and 00/100the                                                                Dollars
        (U. S. $ 165 ,   ?50    .0   0   ) plus interest. Borrowcr bas promiscd lo pay this dcbt .io regular Periodic
                                          "/.
        Paymcnts ard to pay rhe deSt in full not latcr than Hay 01, 20{              0        {
        (E) I'Propertyrrmea$s the propurty t}at is dcscribed below under the heading "Transfet of Righu in tbe
        Property. "
                    means the debt wideoced by the Note, plus inta'esl, any pr€pay*:ent charges and
        ([') 'T,orn't                                                                                             latc cbarg*s
        due under the Notc, ald atl sums due under this Security InsEumcnt, plus ioterest.
        (G) 'Tl.ldcrs" mcans all fuders to this Sccuri$ Instrunrcnt tlrat are cxeculed by Borrower. Thc following
        Rjdsrs arc to be executcd by Borrowcr [chcck box os opplicablei:

        n      adiustable Rate       Ridcr I-_-l            tuder
                                                   C-ondon inium                      ff    Soona Horne Rider
        E      suli*nRio.r                  il     pt*nea Unit DweloDment Rider       E     t-+ Family Rider
        []     va, nia"                     LI ui*ectly Paymsot Rider                 LJ ou*(r) trp.cifyl

        (II) ,'Appllcablc Lswil means all controlling applicoblc fedcaat, $taie and local 51ntul€sr
                                                                                                        5equ-la{onq,
        iriin**s    and ndministrative rules rrd orlos lttrai havc $e effect of lav) as well as all applicable final,
        non-appealable judicial opiaions.
        (t) "Comrnunity Associatlon Dues, Fecq and Assessnelt$ttmcans all ducs, fees, osessmeots and o&er
        charges thot are imposed on Borrowgr or tbe Property by a condominium' associalion, homeolvntrc
        associatioo or sirnilar orga&ization.
        (J) rrElectronlc Funds Transfcr'r mcahs any transler of funfu other than s lraossdion originated by
        check, &aft, or similar paper inskument, whicb is initiatcd through an elccbonic lcrminal,. tclcphonic
        instrumcnt, comlpulcr, or magnetic tepe so &s to order, instruct, or auilrorize o linancial institution to debit
        or crci.it En account. Such t-snx inciudes, but is not limited to, poiut-of-sale ttansferg, aulomatod tcller
        machins transastions, Eansfers initiated by telephong wire Fansfers, and automstd clearingbouse
        transfers.
        (IQ 'Escrow Ilems" means tbosc iic'nls that are deqribcxi iu Seciion 3.
            ,"*tlsce1uncous Procccds" mcans any compcnsation, scttlement, award of damaggs,,or procecds paid
        1Lj
        by'any third party (other than insurancc procetrls paid under the coy€rages dessibed in Scction 5) for: (i)
        ai-ai" !o, or destruction of, rbc Propcrry; (ii) condcmnation or other takiug of all or eny pBrt of lhc
        Property; (iii; *nr.yr',." io lieu of condernnation; or (iv) misreprescntations of, or omissions as to, the
        valuc ao&or condition of the Property.
        ovD  'tMortgage Insurnncc" mcans insurance protocting I-crrdcr against the nonpaymcnt               ol
                                                                                                     or dcfoult on,
        the l-oan.
        (It) ,?erlodlc Paymcntn means              tbc rcgutarly scheduled amount due for (i) principal and ilrterest uoder lho
        Note, plus (ii) nny amounts undcr Seclion            3 of this Scrurity lnstnxnsnt.

                                                                                                                    D-V6OH
        OHIO-single Family-Fannie MadFrcddic Mac UNI                             STRLTh{ENT                  Fornr 3036 IiOl
        \^.{Po                                                                                             \MP6(Or' (1302)
        Woltcrs Kluwcr Financial Servicts                                                                         Page 2   of   11
Case 1:19-bk-13021              Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                     Desc
                                       Exhibit Page 11 of 41


                                                                                                     Y0L0L      lB    Pi$t621




           (O) 'nXSPAil meaxs tbe Real Estate Settlement Proccdures Act (12 U.S.C. Section 2601 et seq.) and its
           impternenting regulatiory Regulotion X (12 C.f'.R Part !024), os he.v might be amendd from time to
           time, or any additiooal or successor legislatioo or rcgulation $at govcms tlre same subjcct mattcr. As used
           in this Sccurity Instrurnent, "RESPA" refcrs to all roquirerncnls and rcstriaions tlrat are imposcd in regard
           lo a "federally related morlgage loao" eryen iftbe Loan does not qualify as a "lbderally rclatod mortgagc
           loan" under RESPA.
           (P) 'Sucmssor ln Inlerest of Borrower" means any party ttral has taken title to the ltroperty, whether or
           not that parfy has assumed Bonower's obligations under tlrc Nole artd/or this Security lnslrumcnt.

           TRANSFER OF RICETS IN THE PROPERry
           This Security Instrurnent secures to l,endgr: (i) thc repaymeit of the Loan, and dl rencwals,
           Gxteosions and modifications of thc Notel and (ii) tlrc performanco of Borou'cr's covsnants and
           agrocurents undcr this Securify loshument and the Nole. For this purpose, Borrower does bereby
           rnortgagq grant and conv€y              to
                                                Lendcr the following describcd proprty localsd         &e              in
                                  County                          0t                          Scioto
                      [T1pe of Recording   ]urisdictiool                         fName of Rccording Jrrisdiction]
           See   Exhibit A attached he:efo and incorporated herein.




           Parcel ID Numbcr: 2?-0 962 . 003                                                 whicb currently bas the addrcss of
          ,,'a5o nnousEs      RUN RD                                                                                   IStreet]
                                                                                 [City], O]:io 05663
    z,/
            weBc Portsmouth                                                                                        [Zip Code]
            (''Propcrty Addres"):
                 TOCEIIIER WITI{ all the improvcments now ot llcrcdler erectcd oo the propcrty, and                             al)
            e{scrncnts, appurtenanc€s! gnd    fi:turcs now or bcreaflcr         part of   tlc propefly- All   rcplacemcns and

                                                         :n
                                                                            a

                                                                                                                     D V6OH
            OI I lO -singlc Frunily-l:annic Mac/l:rcddic Mac LIli )FOii   M INSTRUIV!ENT                       rornr 30J6 l/01
            vtv{P@                                                                                        vrvrP6(or, (r302)
            Wolte.rs Kh.rwer Frnanci at Senr ces                                                                  Page 3   of   17
Case 1:19-bk-13021                      Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                         Desc
                                               Exhibit Page 12 of 41


                                                                                                        Yrt;01+    l8     nlU6A?




         additions sball also be covered by this Sr:curiry InstnuncDt.            All of   the forcgoing is rcfirrod to in this
         Security lnsburrtmt as lhe             "hoperty."
               EO&ROWER COVENANTS that Borrower is lawfully seiscd of fie cstate hereby convcyd ard hx
         the right to mortgage, grant and coovey thc hoperty and that t}c hoperty is uneocurnber€d, except for
         encumbraoces of record. Borrowsr lvarrants and will defcnd generally the titte to the hoperty agpins all
         claims and dcrnalldq subjcct to any ancurnbranccs of rcc.ord.
               THIS SBfirilfY NSI'RUMENT cornbincs uniform covgnants for nstional uso and non-uuiform
         coveoaots with lirniled varistions by jurisdiction ro con.stitute a uniform security insbument covring real
         properfy.
              UMFORM COVENA).ITS. Borrowsr urd Lender covcnant and agree as followsl
              l. Paymtnt of Prlncipal, Intererl, Escrow ltcnts, I,repnymcnt Cbargcg and Late Charges.
         Bonowsr shall pay when duc thc pnncipal oi and intercst on, tlre debt widenccd by the Note and any
         prepaym6nt charges and latc chargx duo undcr tle Nota Borrorrer shall also pay fimds for Escrow Itgme
         pur$tant to Section 3. Paymorts due urrdsr dre Nole and this S*urity Insu-unatt sball bc rnade in U,S,
         curreocy, Howcvcr, it any chcck or other instnrmerrt rcceivcd by Leader ss paymc"lt under dre Noto or this
         Sccurity Instrumerit is retumcd to l,mdcr unpaid, Lendcr may roquirc that any or oll subsequolt payrneots
         duc under the Nole and thie Sccurity InsFumsnt be made in one or rnore of tho following form3, as
         selestd by tcnder: (a) cssh; O) moncy order; (c) certificd chcck, bank chcck, reasure/s chook or
         casbier's checlg providod any such check is drawn upon ao institution whoso depositr are iusured by a
         Iicderal agency; instnuncntality, or sntity; or (d) Electronic Funds Transfer.
               Payrnsnf,s arc desmed rcccived by Lxndm whcn rerxived st the location dasigpated in thc Note or at
         sucb other locatior as may be dcsignated by Lcnder in accordancc with tbe notice provisiors.in Section t5.
         Lroder may relura any paymont or partial paymsnt if the payraent or partial psymentu are irrsufficient lo
         briog tha lrair currext. Lendcr may accept any paymLrt or partiai payment insufficieot io bring tbe I*an
         cuneot, without waiver of any rigbts hereunder or prcjudicc lo ils rights to rcfiue such paymeot or partial,
         paymcots in lhc futurg but l"endo is not obligatcd to apply such payrnents nt tho time such payurnts aro
         accepted, If coch Periodic Payment is applicd as of is schcduled duc date, thefl Lender ueed not pay
         interesl on unapplied fuods, Lender may hold srrclr unapplied firods until Borrowerrnakes paymsnt to bring
         ths Loan crifienl if Borrowcr docs nol do so wirhin a reasonabls pcriod of time, Lcrrdo shall eitbcr apply
         such funds or retutn l,rrern lo Borrowsr. lf not applied carlio, such funds vill be applied to thc outstanding
         principal baloncc under tlrc Note imnrcdiatoly prior to forcclosure. No offset or clnim which Borrowet
         migbt bave now or in tbc futurc against Lcnder .shall relicvc Borrowcr tom nraking payments due undcr
         theNots and this Security instrumcnt or pelfornring tho covsnants and agreeneats serurcd by tiis Scrurity
         Inskurneot.
               2. Application of Paymerts or Proccrds. Except as otherwise describod in this Sectioo 2, oll
         parrneols            ard applicd by l,cndcr shall bc appiicd in the following order of prioriry: (a) iotercst
         due undgr ^ccepted
                    tbc Notei Q) principal due untls tle Notc; (c) amounts due undcr Scction 3. Such paymcnls
         shall be applied to each Pcriodic Paynrent in thc order io which it becamc due. Any remaining amounts
         shall be applied first to late charges, sccond to any otber amcurts due under this Sccudry Instrurnmt and
         then to rcduce the principai balance ofthc Note.



         OHI   $   Si o   gle   F   ami ly-Fanni c
                                                                  ffiffiw
                                                     Mad Frc.'tdi e M ac IJNIFORM N STRL]MENT
                                                                                                                    D-V6OH
                                                                                                              Form 3036 l/01
         VMPCI                                                                                             vMP6(Ol'     (1302)
         Woltcrs Klurver Frnarrcial Scrvrccs                                                                     Page 4   of l7
Case 1:19-bk-13021          Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                           Desc
                                   Exhibit Page 13 of 41

                                                                                                Y0L0[      lB PA0t5e3




              If Lcndcr rcceivcs s payment from Bonower lor a delinqucnl Periodic Poymatt wlrich includcs a
        sufficisnt amount to pay Eny lato clrargc duq the paymsot may be spplied to the delinqucrnt payment and
        the lote chargo. If morc than one Psriodic paymelt is outsanding lxnder may ap,ply any pafnent roceived
        from Borrower to thc rqpayment of the Peliodic Paymeots if, and to thc erleot thal, csch paymemt can bc
        paid in full. To $e extent tbat any cxcess exists a&er tle pa)msnt is applicd to tbe full payrnrnt of one or
        norg Pedodic Paymcrrls, such cxcrns may be applicd to any lats cbargcs duo. Voluntary prqpayrnerte shall
        be appliod first to any prepayrnent clrarges and thco as d*cribed iu the Note.
              Any application ifpayments, innranceproceeds, or Miscellaneous Proceqdsto principal due under
        thc Note sball r:ot s{iend or postpone the due datq or charge the amount, of thc PcriOdic Paymen8.
              3. Funds for Escrow ltcms. Borrowcr sball pay to Lcnder on fie &y Periodic Paymenls sre due
        under thc Note, untii the Note is paid in full, a sum (the "Funds") lo provide for payrnent of amounls due
        for; (a) taxc* urd assessmelts ond othcr itcnu which car rtlaio priority over this Secwity Inskuncnt as s
        lieo or encumbrancs otr the Propcrty; (b) lcssehold paylnflts or ground re{ls on the Property, if arty; (c)
        premiums for any and atl insurancc requlred by Lender undcr Seclion 5; ard (d) Morlgoge lnsurancc
        premiunr-s, if aoy, or any sunx payable by Bonowcr to Lcnder in licu of the paynert o[ Mortgagc
        -[rsurance
                   premiurns in airordancc with tlli provisions of Scclion 10. The.se itcrns sro calld "Escrow
        Itsills." Al originalion or at any time during the term of tlrc loan, l,ender rnay requiro that Community
        ,{ssociation Dues, Fces, aad Assessrncnts, if any, bc cscrowad by Bonowr, ald such duos, fccs and
        a$ses$nefits sholl b€ an Escrow l{ern. Borrower shall promptly fumish to tendcr nll ootices of amounts to
        be paid under this Section. Borrowcr sball pay l*nder the Funds for EscroW ltcrns unlcs$ Lendef, 'e{aivcs
        Borrower's obligation to pay the Fun<Ls for any or gll Escow ltems. l,ender mly Y0lYe Borrowct's
        obligatioo to pay to Lender Funds for any or all Escrorv Iterns ot any iimo. Any'sucb rvaivcr rnay only bc
        in writing. In-the wcnt of sucb watver, Ilortower shall pay directly, when and wherc payablo, the amorxts
        drie for any Escrow Iterns for which payment of Fulds has boes waived by Lcndsr 0n4 if Lender roquircs,
        sball firrnjsh to Lsndsr rer*iprs cvideacing sucb payncot witlin such time period as Lsoder rnay reqtrirc
        Borrowcr's obligatioo to rnakc sucb payn-ents and to providcrewipts.shall for all purposesbc doetncd to
        be a covenant aod agreernent containod in rhis Security Instrument, as thc phr*se "covenmt and agreonatt"
        is used jn Se*ion  i.  lf Bonowsr is obJigatcd to pay Esoow lteru direetly, pursu$t to a waiver, and
        Borrower fails to poy rle amouot dus for an Escrow ltcnr, Lrnder may excreise its rights ulder Section 9
        and pay such amount and Borrower shall then be obligated uader Sectiou 9 to rcpay to Lorder any sucil
        amount. l-andu may rcvokc thc rvaivcr as to sny or all Escrow Itcms 0t Bny timo by a notice givan in
        accordalce with Scaiou 15 md, upon such revocslion, Borrowcr shail pay to Lerdor all Fundrt, ond in
        such arnounls, that are then requirxl uodcr this Section 3,
              Lcnder may, at soy time, colicg and hold Funds in an amount (a) sufficient to Pc'rmit Lender to apply
        the Funds at the time specificd under RESPA, and ft) not to cxcctd the tnaximum amount a lender can
        require undcr RESPA. t,ender sball cstimatc thc amounl of Funds duc on the basis ol currenl data and
        rcasonnblc cs(irnnias of expcndirurcs ol fiture Escrow ltcms or othcrurise jn accordance with Applicablc
        I-aw.
              The Funds shall be held in an institution whose deposits are insured by a fcderal agency,
        inslrumcotality, o, cntity (iocluding Lender, ilLgoder is ar institution wbosc dcposits aro so insurcd) or in
        any Fedoat Homc l-oan Bank. kndsr shatl npply the Funds to pay t}e Escrow Itents no laler than tlrc tirne

                                                                                                           D_V6OH
        OHlGSingte lramily-Fannie MadFrcddic Mac                            UMENT                   Form 3036 l/01
        VMPO                                                                                     vr4?6(olD (r302)
        Wolters Klurvgr Finalcial Scrviccs                                                            Pagc 5 of 17
Case 1:19-bk-13021             Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                           Desc
                                      Exhibit Page 14 of 41



                                                                                            Y0L0b I     I Pi[tSeL




         speci6ed under RESPA, Leoder shall not chdgs Bonowct ior boldlng and appllng tlre Funds, annually
         aoelyzug thc xsow lccount, or vcriSing the Ei:crow ltcrns, onlxs l*nder pays Bonower intsrcsl on tbe
         Furds and Applicable Law pcrmits LeoCc to mako euch a cbargc. Uulcss an ageemolt is madc in writing
         or ,'\pplicable l"aw rcquires inlerest lo be paid oo the Futds, L-ander sball not bc required to pay Borrower
         any iotemst or eamings on thc Fuods. Borrower &d lxader c{n agree in writing, howevcr, that interest
         shall be paid on the Funds. t*nder shatl give to Borrower, without cbarge, en amual accounting of the
         Funds   as   rcquired by RESPA.
                If
                 therc is a surplus of Fruds beld in escrow, as dcfined urdcr RESPA' Lend$r sball accoust to
         Bonotver for the cxoo$s funds in tccordance vith RESPA. If tbere is a shortuge of Funds hcld in csoow,
         as definpd undcr RESPA l*ndcr shall notify Borrowcr as roquitod by RESPA aDd Borrower sholl pay to
         Lcnder thc mount neccssary to make up the shorbgc in acoordancc with RESPA, but in no more than 12
         monthly paymenlq. lf tbere is a deficieocy of Furds held in escrow, as definod unda RESPA' lrndc shall
         notiS Borrower as requirod by RESP{ ond Eorrowsr sholl pay to Lenda the amount n€{essary to make
         up thc deficieocy in accordance vilb RESPA but in no rnore tban 12 monthly paymeots.
              Upon payment in {irll of ull sunu serxrcd by r}ris Security lrrstrumcn! Lcnder shall pronrptly refund
         to Borrower any Funds held by Lcndcr.
               4. Chargcs; Llcnu. Borrower shall pay all taxes, Blscssmenls, charges, fincs, ond impositions
         attributable to the hopcrty which css anain priorify over this S"curity Inshrrrnent, Iesehold payments or
         growd rerts oo tbe Properly, if any, and Community Associatioo Dues, Fees, and Asscssmmts, if qf .         lo
         Ihe cxtent that thesc ite is aic Escr;w ltenrs, Borrowcr shall pay tbun in the manner provided in Scdiop 3.
               Borrower *hall promptly dischrge any licn which has priority ovcr thig Securify lnstnuttent unless
         Borrowsr: (a) agrees irt writiug to lhe payment of the obligation scctr{ by tbe lien in a mtnoer a."".p?qlc
         to k    dcr, but only so long as Bonower is performing sucb agreemcnt;.O) contests lhc licn in good faith
         by, or dofards ageinst enforcement ofdre lieo in, legal proceedings whicb in l,crrder's opinion operate to
         preveor r}e enfoicernent of thc lico wbile thosc proccodings sre pending, but only until such procmdings
         ars olcluded; or (c) securcs from the holdsr of tbe lien an agreernool salisfactory lo Lender subordinating
         the lier to this Security Inskumetl. If t*odc dae{mine$ that any part of thc Property is subject to a lico
         whicb can attain priority ovcr this Security loSEurneot, Lcndcr may givc Borrower a noticc idortifying tie
         ticn. Within t0 days of rhe dalc on which that noticc is giveq Borrower sbail sotisft thc lien or tal<c ooe or
         more ofthe actions sct forth above in tbis Scction 4.
               L,ander may rcquire Borrower to psy a onc.tirn9 cbergc for a reB, cstats tax verification aod/or
           -
         reporting scrvicc used by Leoda in caaoedioo witb this L,oan.
               5, Propcrty lnsurunca Borro,rvgr shall kccp the improvcnrents no\l, cxisting or hsrcsfter ereclcd on
         the Propcrty insurcd agoinst loss by liro, hazards included witlin the tcrm 'cxturded covuagc,' and any
         otbcr hazards includinf, but Dot lirnitcd to, earthquakcs and floods, for rvhich Larder rcquires insurarce.
         This insrsarrce ,shall be maintained jn thc amoimts (including dedustiblc lcvels) and for thc perio<is that
         lxnder requires- Wbat Lcttder requires pursusllt to the prcceding sottcnc€s cao clra'ngc during the term of
         the L,oan. Ths inswBnce carricr providing the insurance shall bc cbosen by Borrowcr subjcct to Lrnder's
         rigbt to disapprove Borrowcr's choicc, wbich right sh0.1l no! bc exercised unrcasonably. Lender may
         requirc Bonowsr to pay, in conneclion with this Loan, eitlrer: (a) o ooe-tinrc charge for flood zouc
         deierminatioo, ccrtification ond racking senrc,x; or (b) a onc-rime chargc for flood zone dctcrminarion
                                                                                                             D ,'6oH
         OH IO-Sio gl e Family- Fanoi e M ae/ Frcddi e M ac U N   IFORM IN STRUMEN'f                 Fonn 1036 l/01
         w4P@                                                                                      vN4P6(O[J) (1302)
         Wclters Kluwcr Frnancial Services                                                                Pagc 6   of l7
Case 1:19-bk-13021          Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                               Desc
                                   Exhibit Page 15 of 41

                                                                                            yol0[tBPi0r525




        and certification servicrs ald subsequant cbarges cach timc rcrnappings or similor changcs occu whid!
        reasonably might rlfl'ec1 such daimination or certifiqrtron. Borrowcr shall also bc responsible for the
        paymsot of ar:y fces imposod by the Federal Energcncy Managcment Agency              ir   conncction with the
        revicrr of any flood zone detcrminstion resulting &om an objcction by Bonowo.
               lf Bonower fails to maintain ony of thc coverogcs dcssibcd abovc, l.eodcr may oblrin iosuraxcs
        covcroge, at Lender's option and Borrowefs sxpsnse. Lender is under no obligation lo pwchsst any
        particular tyle or finouot of coverage. Thereforg such coverage shall cavcr Leoder, but might or 6ight
        ilgt proted Borrowsr, Borowe/s equity in tlre hoperty, or the coilerils of the Propcrty, agains aly rislg
        harard or lisbility ud might provide greater or lesscr covcrage ilar rvos prcviously in cflect. Borrowcr
        actoowledges that thc cost of the inzurance covsrage so obtaincd migbt significantly excccd tle cost of
        insurance that Bonower could havc obtained. Any anrounts disburseri by trodcr undsr tbis Sedion 5 sball
        bocorne additional.debt of Bonowcr socured by rlris Scority Instnurcnt. Thxe amounts shatl bear intcrcst
        st thg Note rqto from the date of disburscmcnt and sba.ll be payabte, with sucb interest, upon notice &om
        L,ender to Bonower requosting paymcnt.
               AII iosurancepolicies roquired by tsodcr and rsnewa.Is ofsuch policies shall be subject to Lender's
        right ro disapprove such policies, sbqll include a staodard rnortgage clause, ond shall narne Ixnder as
        mortgages ard/or ss an additiolral loss payeo. trndcr shall havc thc rigbt to hold the polioics and renqilal
        c{rtifcstes. lf Lcn&r requires, Borrower. sbail piomptly give lo Lender all reccipts of paid premiums and
        rarcwal noticxrs. lf Borrowcr obtains nny form of insrrancc coverlgg nol oth*wise required by Lcndcr'
        for damago 10, or destruction o[, the Pioperty, such poticy shsll include I standard mortgago clsuse shd
        sbati namo Lender ar mortgagec and/or as ao additir>nd loss payec.
                                     -Borrower
               tn the ovent of loss,           sball give prompt noticc to tho insuronce carrier snd l*ndr, I-r'ndcr
        may mske proof of loss if not madc prornptly by Borrowcr. Unlqss Lcndcr and Bonower otherwise egrec
         in *ritiog, any insurnnceproccedg wbether or rot the underlying iosurancc-rvas reguired by Lender, sball
        bc applied to restoratiotr or repair ottlre Properfy, if thc rcstoration or rcpair is economically fruible and
        ttrri#s sccuriry is not lcsssncd Dtring sucii rcpair and restoration period l*odcr sball bove thc right to
        hold such ins.u-ancc proceeds until Lcndcr has had an opportunjty lo inspoct such Propcrty to etrsurc lhc
         work bas been completcd ro LandeCs satisfaaioq providui that sucb iospeotion sholl bs undgriaksr
        promptly. I*nder may disburse proceeds for the repairs nnd rxtoration in a singlc paymcot or in a serie.s
         bf progrcss payments as tlrc rvork is completcd. Unlcff Bn agreemenl is madc in writing or Applicablc l*rv
         re{uircs iuterest to be paid on guch insurance proceeds, Lender shall not bc requrred to pay Borrower any
         interest or earaiogs oo such procccds. Fccs for public udjusos, or othsr third parties, retaiued by
         Borrorver sbalt uoi be paid out- of the insurarrce procccd.s and shall be the sole obligation of Borrowcr. If
         thcrestoration or rcpair is not ocotonricslly fuuible or l-cndsr's scurrity rvould bc lesseled, tbc insurolce
         procecds sbali be oppticO to the sums secured by this Securiry lnstrument, wbctber or not tbeo due, with
         ihe *r".ss, if anv, ii;a to Borower. Such insurance procccds shatl be applicd in Oe ordcr provided for in
        Scclion 2.
               lf Bonower abardons the hopcrry, Lordr may file, ncgotiatc and scttle any available insurance
        claim and rclated matters. If Bonowcr docs not rcspond wrrhin 30 days to a notice from I"endcr that lhe
        insurance c$rier hos oflcred to settle n cloinq t}cn l-.arder may negotiatc and scttlc tic claim. The 30day
        pr,riotJ will begin whcr thc noticc is given. ln cithcr evcnt, or il'Lcodcr acquircs tle Property uodcr


        oHllsingle    Family-Fannie MadFreddie Mac IJN;FORM          INS'I'RUMENT                    Form 3036 l/01
        vt\,{P@                                                                                   \MP6(OH) (1302)
        Woltcrs Kluwcr Finurcial   Scrviccs                                                              Pogc 7   of   17
Case 1:19-bk-13021           Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                            Desc
                                    Exhibit Page 16 of 41

                                                                                          ,l0L0b I     I Piri525




        Section 22 or othenyisc, Borrower hoeby assigps to Lendet (a) Bonowtr's righls to any insuruce
        procceds io an arnount not to exceed tbs amouots unpaid under the Note or tbis Sectrrity Instrument, aod
        O) any othcr of Borrowcr's rights (otler than the rigbt to any refund of uneoncd prea'riums paid by
        Eonou,er) uoder ail insuranqe policies cnvoing the Propcrty, insofar as such rights are applicablc lo 0re
        coverBge of thc hoperty, Lender may usc the insr.rancc proCceds either lo repair or re$ore the hopqrty or
        io pay amounts unpaid under the Note or this.sccurily Instrumcrrt, whcthef or not thso due.
          '   6. O..uprncy. Ihrrowa sball orcupy, csablish, and usc the Proprty ss Borrower's principal
        rcsidcnce within 60 days afler the execution of this Seeuiity Imfumcot ard shall continue to occupy thc
        Properfy as Bonower's principal residcnce for at least ouc ycar afier ths datc ofoccupan.cy, unless Leuder
        otrirwi'se agrces in writiog, which consent shall nol be unreasonably witbhsl4 or unless extrnuating
        circumstanccs cxist which are bcyond Borrowe/s control.
              7. Prxervttion, Mnlntennnce and Proicction of tho Propcrty; Inspectlons. Borrowsr sholt not
        desFoy, damago or impair the kopcrty, a(low t}c Plope$y to dcrcriorate or commit waslc ou d1e
        Propoty. Whctisr or not Borrowcr is rcsiding in thc Property, Bonower shsI rnaillain tho Propcrly in
        orai 16 prwoni thc Property from dasriorating or dccrcasing io value due to its coudition, Unlcss it is
        dcterminid pursuaat to Soction 5 thst repair oi restotation ii not cconomicolly fcasible, Borrowa shall
        promptiy repair the Propcrty if danragcd to avoid fiutbet deferioralioa or darnaga lf insurancc or
        tondeouatioa procceds are paid in connection with damrgo Ao, or tbe taking of, tbo Property' Borrower
        shall be responsible for rcpairing or resloring the Propcrty only if Lendcr bas rcleasod proceeds for. suc[
        purposc$" Lender may disburs* ploc"rds for rlc repairi aod rcsti:ration in o singlc payment or in a $sries of
                   -oircstore ai tbe work is completcd. If the insurance
        i,ro'gfcss paymots                                               or condcmnation proceeds arc not sufficient
        io reprir             lha Property, Borrowsr is not rclisvcd of llorrower's obligadon for tbe comptetion of
        such rcpair or restorrtion.
              l-cnder or its agent may mske ressonable rrttrier upon aud iuspections of lho Propcrty.        If it bas
        reasondble cause, Lerder moy inspcct the intorior of tbc improvemeots otr the Property, l,order shall give
        Borfowct notice at thc time of or irrior 1o sucb an interior inspccrion specifying such rcasonsble cause.
             8, Borroqer'a Lorn Appticetlon. Bonower shlll be in default ii, during the Loan application
        proccss, Borrower or       persons or entjties a*ing at ttre dire*ion of Bonowe, or with Borrowels
        'knowledgc             "ny rnatcrially false, misicading, or ilacc,urato infom:ation or statements lo Lendcr
                   or mnsctlt gave
        (or   faili to proddJ Lenda witir material information) in connedion with the I,oan. Materia.l
        iepresentationsloclude, but are not limitetl to, rcprcscntations conccming Borrower's occupanry of thc
        Propcrty as Borrowcr's pnncipal rcsidence.
              9. Protectlou of Lendci's lntere*t ln the Property and Rjghts Under lhir Sccurify Instrurnent. If
        (a) Borrower fails to pcrform tbe covcnalts and ogrccrncnts contairred in tiis Security Inslrurnctrt, ft) tbcre
        is'a legal proceerling drat migbt significanrly affoct Lrndc/s interest in the Propcrty andlor-riSlts urder
        tnrs Sil.nry Insu-uric"nr (sucias a-proceectng in ba,nkruptry, probate, for condemnadon or for.feihre, for
        snforc.meoi of s licn whicb nuy enain priority ovcr this Securiry lnstrumeot or to eoforct laws or
        rcgulatioos), or (c) Borrorvcr lras aba:rdoned tbc Properry, $eo.[,ender may-do Fd pa| for-wharEver.is
        reisooablc'or appropriatc lo prote.r l-ender's intsrest in ttre Propcrty and rights under this Security
        Instrumenl, incluaing protccting andlor ssscssing the value of thc Property, and seo.rring and/or repairing
        the Propoiy. l-srdcr'; acrions can includc, but are not limiled to: (a) payng Bny surns seturcd by a licn
                                                                                                            D-V60H
        OHlC).Singlc Family-l:annic Mae/Frcddic                              LI}\,iINl'               Fonn 3036 l/01
        VN1P@                                                                                      vrvtP6(oH) (t302)
        Woltcrs Kluwcr Frnancial Servicrx                                                                Pagc 8   of l7
Case 1:19-bk-13021          Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                  Desc
                                   Exhibit Page 17 of 41


                                                                                                      Y0r   0ll tB fltffi5a{




        whjcb has priority oyer      tlis Seurrity Inskurnent; (b) appwing in cou*; and (c) pafng reasonablc
        attorneys' fees to protect its istsrcst in the Propug and/or riglts undsr tlis Seeriry Instru$erL including
        its secured position in a bankruptcy procecdiog. S*uring thc Property includes, but is not limited to,
        artering the Properry to mako repeirq change locks, replact or board up doors and windowq drain water
        from pipes, eliminate building or other code violations or drngerous couditions, and have utilitie,s hrnad
        oo or off. AJttrough t*oder may take aaioo unda this Section 9, Lender doe.s not have to do so and is aot
        uuder any dug,or obligotion to do sr. It is agreed tbat Lenda incurs no liabiliry for nol taking any or all
        actions authorizod undsr this Scctioo 9.
              Any amor:nts disburwd by Lendrr under this Section 9 shall bmme additiond debt of Bonowcr
        scuned by this Securify lutnuncnt. Thess amoul$ shall besr intsre.st at the Note rate from tbc date of
        disbuyssment arrd shall bc payable, with guch intrrssE upon notic4 trom l*rrder to Borrower requesting
        payment.
              lf this Security Instmment is on a leasehold, Borrower sball comply will BIt the pmvisions of the
        lease.  If Borrower acquires feo tit'le to tlre Proprrty, the lcaschold nnd tlre fee titlc shail not merge unless
        l,croder agrces to tbe mcrgcr in witirg.
              10. Mot'tBegc Insurance. If Leudir requiral Mortgagc Insurenco as a condition of making the Loan,
        Borrower rhall pay the prorniums rcquirpd to maintoin drc Mortgage Insuralce in cffcct.      ll
                                                                                                     for any reason,
        tbo Mortgagc Lusurance covrage required by knder ceases to be available &om the mortgage insurtr that
        prwiously providcd such insuanoq snd Borow*r was roquirod to msko separately desigryte{ payryeqs
        ioward the prerniumr for Mortgage l4iurance, Borrowcr shall poy thc praniurns reguirxl to obtain
        covasge eubstantially equivalcnt (o thc Mortgagc Insurunc€ prcviously io effect, at a Bst substantially
        equivalcrt to the sost to Borrower of the Mong,age lnsurarcc prwiously in effect from an allcmate
        mortgBge insurer sclected by Lcndm,        lf substantiirlJy equivalcat Mortgage ln$wanc* coYetagc is nol
        available, Borrowcr shall continuc to pay to l.efldor the amoun{ of the separately designated payments ihat
        were duc *teo tbe insurance coyerago c€ased to be in effbcl. Lender wi[ acccpt usc and retain these
        paymeats as n non-refuodablo loss rescrve in licu of Mortgagc Insurancc. Such loss rcscrve sball bc
        non-rcfurdablq notwitbstanding ths fact Oat thc Loan is ultimately poid in firll, and Lendcr shall not bc
        rcquired to pay Borrowsr Bny intercst or eamings on such loss rescrve. Lendcr can no lcngcr require loss
        reserve psyrnents if Mortgage Irsurancc covcrago (io the amount and for the pcriod that Lender requires)
        provided by on insurcr sclccted by I-eoder agaiu bccomx availablc, is obtained, and l-soder rcquires
        iepnratcly dusignaled payments loward the prcrniurrs for Mongage Instrance. If l,cader reguirul Mortgagc
        lnsurancc as a coodition of mahing the Loao and Borrowsr uas raiuired lo make separatcly dcsignatd
        payments toward the prcmiums for Mortgage lrrsuraacc, Borrorvcr shall pay thc prerniurns rquired io
        maintair: Mortgage Insurance iu effect, or to providc a noo-refirndable loss resen'e. trntil Lsrde/s
        requircment for Mortgage bsurancc eods in occordance with any writtcn agrcement bctrv€.n Borrowcr and
        Lcoder providing for such terntination or until temination is requirc<l by Applicoblc Law. Noth:iog in rhis
         Section I 0 alTccts Borrowcr's obligation to pay intaest at the rate provided in the Note.
              Nlortgogc lnsurance reimburscs Lcnder (or any cntiry $tt purchascs tlrc Note; for c,crtain losses it
         may incur Borrower docs not rcpay the l,oan as agrccd. Borrower js not B party 10 tJre Mortgage
                     ii
        Insurance.

                                                                                                              D-V6OH
        OHIOSirrgle Family-Fannie Mae/Freddic                                                          Fonn 3036 l/01
        \   4PO                                                                                      vMr,6(OI' (r302)
        Woltcrs Kluwer Fioarcial Services                                                                   Pagc 9   of   17
Case 1:19-bk-13021           Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                             Desc
                                    Exhibit Page 18 of 41


                                                                                                 Y0t0l+ I     I riff528




              Mortgago insurers waluate their total risk on all such insursnce in forco tom tims to time, and lnay
        enter jnto a-g-ecnreuts with other parties that shue or modiff tbeir risk, or roduce loses. Tlrese agresrrlents
        8re ot {err8 and cooditions that are satisfoctory lo thc morlgags insurcr ond lhe othgr parY (ot partics) to
        tbese agrcernents; Thcsc agreemenls may rcquire thc mortgage insurer to make payments using nny sourw
         of funds thal the nortgagc innrcr may bavc availablc (u,hich may include fimds obtained from Mortgage
         Insuancc premiums),
                As a result oftheso agreernertl, L*ndcr, any purchaser ol 0rc Notc, another insurer, any reiosurer,
         any other eotity, or any affiliatc of any of the foregoing, may rcceive (dir*tly or iudircctly) smounts that
         derive tom (or migbt bo chsractcri?ed os) a portion ol lJorrowgr's paymorls for Mortgage lnsurancc, in
         exchangefor sharing or rnodi$ing tle rnortgage insure/s risk, or reducirtg loses. tfsuch aglcernent
         provirias that an affiliate of Lendsr ukcs a shue of the iosure/s risk in cxcbange for a share of lhc
         prcrniums paid to the jnsurcr, l}e orrartgerncot is ollerr tcrmed "captivc rciosur&ic€," Furtbsr:
              (a) Any ruch agr*mcnte will not affcct the amounts that Borrower bar agreed to pay for
         Mortgrgc Insurancg or auy olbcr terms oI thc Loan. Such agreemenlg wllt not Insrelge the smoutt
         Borroyver wlll owe for Morlgage Iosurancg and thry nill nol eotltle Borrolucr to any rcfuud.
              (b) Any such agroumentr will not nflcct tbc rlghts Borrurver hae - lf any - rvlth rcspect to tho
         Mortgagc tnsurancc undcr lbc Homeownen Protectlon Acl of 1998 or nty other trw. Th*e rtgbls
         may include tho right lo receiyc cortah dlsrlosures, l0 rcque$l and obtaln cancdhtlon of t[c
         Morlgage Insurancg to hsYe the Mortgagt lnturance lermlntted automldcally., ard/or lorecelve a
         refufd of any Mortgnge Intursncc prcmlums tbat wcrc uncarned al thc dmc of euch ir8ncellsdo! or
         tcrmlnsflon.
              ll. Assignmett of Mlsccllaneous Procerdel Forfclturc.          All   Misce'llanmus Procecds are   hcr6y
         assiprd  to and shall bc paid to Lcndff.
            -
               If tho Property is darmaged, such Miscellsneow Procceds shsll bc applied to rcstorat;on or rcpair of
         the Property, ii tlri rcstoration or rcpair is cconomically feasible aod Lauder's secuity is not lessencd
         Duriog suci rcpair and restora,ion period, L,endc, sball have the rigbt to hold such Miscellancous Proceeds
         until lrrrder hfu had an opportudty to inspcct sucb koperty to cnsurc thc work has bcen complctod to
         lrndcCs sarisfaction, provided that such iospectioo shall bc uodsriaken promptly. Lcrrdo may pay for fhe
         repairs and restoietioo ir a single disbursernent or in a series of prosr*s psyneots as thc work is
         cornpletd, Untess an agresnsnt is made in writing or Applicablc txw requires ioterest to be poid oo such
         Mitellancous Proceeds, lrnder sholl nol be rcquircd to pay Borowcr aoy inierest or earoings on such
         Misceltancous Procgeds. If the rcstorotion or rcpair is nol cconornicBlly lcasibic or l,order's sccurity would
         be lessard the Miscellaneous Procce{s shall be npplied to the sums secured by this Sccurity Instrumeot,
         wberber or no! tia due, with the exccss, if aly, paid to Borrower. Such Misccllancous Procecds shall be
         appiied io the orde, providal for jn Scction 2,
               ln t}e cvent of a totrLl mking, dcstnraion, or loss in vnluc of thc Properry, the Miscollancous
         Procceds shall bc appliul ro the sums securc<1 by t}is Sccrrriry lnstnrment, whcthcr or not then duq widt
         the cxcesg ifuny, paid to Borrowcr.
              h: the cvtrrt of a partial Laking, destruction, or loss in valuc of the Property in rvhiclr the fair marke
         value of the Propcrty immuliately bclore the partia) taking, de.struction, or loss in value is egual to or
         grcstcr tha, the rur)ourt of lhc sunrs secured by this Sccurity Instmment immediately belore the partial


         OH   l$Single Famil y-Fanni   e
                                                       il
                                           MadFrcddi e M ac LN IFORM TNSTII UMEN'|
                                                                                                             D-V60H
                                                                                                       Form 3036 l/01
         VI\,'P@                                                                                    vrv{P6(orD (r302)
         Wolic(s Kluwcr Financial Scrvrccs                                                               Page )0 of l7
Case 1:19-bk-13021            Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                         Desc
                                     Exhibit Page 19 of 41

                                                                                                                   PA0r52g




        taking, dasbuction, or loss in value, unlcss Borrowetr and l*nder otherwiss agrce in. writing, tbe surns
        secrued by this Security Instrqmsrt shall be reduccd by tbe amount of the Miscellas$us Procecds
        multiplied by the foliowing fraa'ionl (a) rhe total amount of tbe sums sepured immedialcly beforc the
        partial raking, destrudion, or losg in yalue dividul by (b) lhc fair nurkct valuc of 0re Propcrty
        immediately bcfore the parrial uking, destrudioq or loss in yaluo. Ary balanx sball bepaid to Bonowcr.
             h tba event ofa partial taking, dcstruction, or loss in valuo oftlc Property iu which tho fnir nrarker
        value of thc Property irruncdtatcly belore the prrtial taking; dcstruction, or loss in value is icss tban thc
        amount   of tho sums socured immediately before thc partial taking, destr$dion, or loss io value, unless
        Borrower and Lrndr othenvise agree in writing, the Mis*llanmus Proccods sball bc oppliod to tJte sums
        secured by this Socrrity lDstrumsnt rvhetbc or not tle gurns Bre thcn dUc.
              If rle Propcrty is abandonod by Bonower, or il, after noticc by Lender to Bonowcr tbat the
        Opposing Psrry (fls dcfiued io tbe next scnlence) olFcrs to male 0n awud to scttle s claim for damages,
        B6rower foils-ro'reqpond to Lcnder withir 30 days aller lbc dste the notipc is givtn, koder is autborized
        to collcct and apply the Misccllanmus Procrcds citlrcr to rcstoration or repair of the Propcrty or to &p
        suns securod by thia Secwify Instru$cxrtr whether or not then due. "Opposing Party" rneals dto third plrty
        that owes Borrower Miscellanoous Proccr{s or the pnrty against whom Bonowe'r has a right of octiort in
           -
        regard to Miscellanoous hoceeds,
              Borrower shall be in dofault if any action or proceoding, whelher civil or criminal, is bcgun that, in
        I-endeCs judgrneot, could rcsult in foiteiturc of tho Property or otret matcrial impairnicnl 9tJ,enr1ef.1
        inrerest in rhe Properry or rights und6 this Securify In$bumcnt. Borr.owa cafl cule such a dofault an4_if
        accelerution hu ocarrred, reiflst te    x
                                                provided in Section 19, by causing the oction or proccoding to bc
        dismissod with a nrling tbat, ia l.eodcr's judgrnent, precludcs lorfgituto of thc Prcperty or other malsrial
        impairment of Lcnder's intcrct in tlre Proporty or righls under tlris Sc.utity lostrunenl.  fia  proceeds of
        mty award or claim for dnmages lhat arc atbibutable to tho impairmcnt of l.qrdcr's interest in &e I'ropsV
        are hseby assigncd and sholl bo gaid to l*ndcr.
              All Miscellancous koceuls liat are not appliul to restoration or repair of thc Property sball be
        applied io thc order providul for in Section 2.
               12. Borrower-Not Retersed; forbcaraoce By Lcnder Not a Walver. Extersion of the time for
        payrneot or rnodification of amoniation of thc sums scsured by this Sccurity_Insrumenl granted-by Lcndcr
        io Borrower or any Succcssor in lnterest of Borower shall not opcrBto to releasc the liability ofBorrowa
        or any Successors'in Intcresl of Borrower. Lcader shall Dot bc rcquircd to commeoce proceodiogs against
        any Successor in lnterest of Borrower or to refise to extcnd rin:s for payrtcut or otherwise modi$
        artortization of the sums secured by this Security Instrurnsot by reason of aty demand ma{e by tbe originat
        Borrower or any Successors in Inrcrcst ofBorrowcr. fuiy forbearancc by Lcnder io exercising any right or
        rcmcdy including, wirhout limitation, tcnder's scceptaocc of paymgnts from third persons, cotities-or
        Sucressors in Ittcrest of Borrower or in amounts less than tJte amount then due, shlll not be a waiver of or
        precludc thc cxercise ofany right or runcdy.
              13. Jolnt nnd Scvcral Liabltlty; Co.slgners; Succc-ssorr and Asslgns Bound. Borrower ooveosDts
        nnd agrees that Borrower's obligations nnd liability shall be joint and sevcral- I{owcvc:, any Borrorva *'ho
         co-sips this So;urity lnstrument but does not execule ttre Note (a "co-signo'): (a) is co-signiug this
         .sccurity losh:umcat oaly to mortgage, gfart and Convcy tlre cosiprff's intercst in t}e Property uodcr tbc

                                                                                                           D.V60H
         Oltl0-.Single   l:mily Famic Mae/Freddie   Mnc tJN              TRUMENT                     Form 3036 l10l
         Vlv{i'@                                                                                  vr\4P6(Or-r) (r302)
         Wollers KJr-rwcr Financia.i Services                                                          Pageliofl?
Case 1:19-bk-13021           Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                             Desc
                                    Exhibit Page 20 of 41




         terms of this Securiry Insuunent; (b) is not persomlly obligatcd to pay the srms setured by lhis Sccurity
         Instrument; and (c) agrers thst t{.xder and any ottre1 llorrower can Bgree to extend modi}, forbear or
         nrake any acconnnodstions with rogard to the terms of this Securily Instumenl or the Note wit}out the
        c+signer's consent,
              Subject to the provisions of Sction 18, aay Successor in Intaest of Bonower who assumes
        Ilonower'$ obligations under this Sccuriry Instrumext in writing, and is approved by Leoder, sball obtain
        all of Bonower's rights arrd bensfits under this Security Instrumc{t, Borrower shall not be released from
        Bonower's obligaions and liability under this Scarity Iostrument unless lrndcr Bgree.s !D such releax in
        writiog. lte covgnants and agrecrncnts of this Security Instrumext shall biud (cxcept as pmvidcd in
         Scction 20) ord beDsfit tbe suocessor! and assigrrs   oflender.
             14. Loor Chargcs, l,coder may charge Bonower fccs for services pcrformcd in connection with
         Bonowe/s default, for &e purpose of protcting Lcndcds interest in the Property ond rigbts urrdo this
         Security In$runrrnt, including, but not limitod tq attortr-eys' fer:s, propcrty inspection and valuation fe*s.
         ln regard to any other fees, tho abseoc{ of erf,rcss autbori$ in this Security Inskumenl to chugc a specific
         fee to Ilorrowcr shell no( bc construsJ as a prohibition on the charging ol such fcc. l,ender may oot chargc
         fc€s tbst sre cxpressly prohibitcd by tbis Sccurity Instrumsnl or by Applicable Law.
                lf tlre laan is subjec{ 1o s low rrhich se4s mailmun loan charges, and tlat lnw i* finnlly interpraed so
         that tbe intcrest or other loeo cbarges collectsd or to be collected in connection with the l-oan exceed the
         pvrmitted limits, thon: (a) any sucb loarr charge shall be rsduced by the amouot.ncc.$ary to rcduce the
         chugc to tbe permircd timit; qnd (b) aoy surns-nlready collectod ftom Borrower *tich excceded pcnnined
         linrits will be rcliroded to Borrowsr, i"endcr may choose to makc this refirnd by roducing the principol
         owe<l under thc Note or try making a djrect paymcnt to Borrow.r. If a refuod rcduces principal, the
         rcductios will be teatod as a prrtial prepayment without ,ny prepaymenl charge (whcther or not a
         preplymqt chargc is providod for under the Nole). Borrower's scceptance of any such rtfirnd made by
         di.ea'payrnent to norowcr will constituts a woivsr of uny rigbt of action Borrower might have arisiog out
         of sucb ovcrcharge.
                15. Notlcs. AJI noiices grven by Borrows, or l,ender ia connecdsn with this Sccuriry lnstrumcnt
         rnust bc in writing. Any notice to Borrower in conncr,lion witb this Sccurify lns$tunelt shall bc dccmcd to
         bave besn givcn io Bonowa whcn mailed by first class mait or whcn actually delivered to Borrowerrs
         notice nddress if scnt by otler means, Noticc to any ooc Borrower sball constitute nohce to all Borrorvers
         untess Applicablc law exprasly reguires otherwise. Ths noticc ad&xs sirall bc the Property Address
         uoless Borrower has dcsigrrated n substjtule noticc add,tess by notice to Lsndsr. Borrower shall pmmplly
         noti$ Lender of Borrowe/s change of ad&xs. liLendcr specifies a procedure ior reporting Borrower'g
         cbange of address, then llorrower shall only repor.t B change of address through that spccified procoduro.
         'llrere may bc only orrc designatcd nolioe addresg under this Searrity Iastrument 8t sny o0e time. Any
         notice to LrOer stratt be Siuen by delivering il or by mailing it by fint clags mail to Lende/s address
         suted hcrcin unless l-erdcr has designntod anolher flddrcss by notice to Borrower. Any notict in
         connccrion with ti:is Scoriry Insrument .shall not be decmed to hsve beeo givcr lo Lcnder until octually
         reccivcd by Lcndcr. If any notice requircd by tbis S,xurity In$mment is also rcqrrired undcr Applictble
         Lqw, tle Applicable l-aw requiremc4t will satis$ the corresponding requircmeat under this Securiry
         Instn]nrcnt

                                                                                                              o-v60H
         OHllSingle Family-Fannie Mae/Freddie                               RUMENT                     Fomr 3016 l/01
         VMPCO                                                                                      \,.MP6(Or' (t3m)
         Woltcrs Klurver Financial Serviccs                                                              Pnge 12 of l7
Case 1:19-bk-13021             Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                             Desc
                                      Exhibit Page 21 of 41


                                                                                              Y0r0q I      I pArr6g{




              16. Governlng Lew; Severabilily; Rulcs of Constructlon. This Securiry lnstrument shall be
        govcrned by faterai law and the law  of thc jurisdioion in which llrc Property is located. All righls and
        obligptioos contsined in this Scorrity Instrunent are subjecr lo aoy rcquirements and limitations of
        Applicsble Law. Applicable Law might explicitly or implicitly allow the parties to agrec by contract or it
        rnigbt be silcnl but such silencs sbatl not be construed as a prohibition against agrcernc,t by contrucL ln
        thc eyent thal any provision or clause of this Security Iostrumsnt or thc Nole conflicts with Appliceblc
        Iaw, such conflia shall not affect otler provisions of Lhis Secwiry Iostrumeflt or lhe Notc whiclr can be
        given effcct without &e conlliaing provisioo.
               As used in this Securiry lnstrumsnl: (a) words of tlrc m.asculine gerrdcr shsll rncan nnd includc
        corresponding ncut€f, word, or words of rhe fsnirine gcnder; (b) words in the singular sholl,mcan and
        iucludi the plurat aod vice vcrsa; antt (c) the word "may" gives solo diecretion without any qbligation lo
        take aoy action.
               I?, Borrovcr's Copy. Bonower sha.ll bc given one copy of $e Note and of this Sccuriry Instrurreul
               18. Tnnsfer of tbe Property or o Beneflclal Intcrest ln BorT ower. As uscd in this Scction.lS,
        "lnterest in lhe Propcrty" means any legal or bsoeficial interesl in the hoperty, including but not limitBd
        to, those beoeficial-interests trarsfejrred io a bond lor deod, cootroct lor dea( iostallmeflt salcg contract or
        .csclow agrofiileot, the iDtult of whicb is thc traasfcr of title by Borrower at a nlturs datc to a ptrchaser.
               If all or any part of tle Propwty or any Interest io thc Property is sold or trgnsfgred (or if-Bonower
        is not aaaturol icison and a bensficial intcres.t in Bonowcr is sold or raruforrod) without L,endcCs piior
        vrittco congcnL terrdcr may requirc immcdiatc pa)ryncnt in fu.lt of all sums s,bcur.od by this Sccurity
         Iossurneflt, l{owcver, this option shall not be eicicised by L,cndcr if such exercise is probibited by
        Applicatle Law.
          "     If Leoder exeroiscs tlris oplior, Lencler shall give Bonower rroticc of scc€lcration, The notice shall
        provide a pcriod of not Igss than 30 days from thc date thc ooticc is givcn in accordanca with Scction i5
         withiu wnich Bonower mu$t pay all sums secured by this Seority Inskumsnt, If Bororver fails to pay
         these $nns prior to the expiratiin ol this pcriod, Larder mey invoke aoy remodics perrnitlcd by this
         Security Inrbrunent witbout fi.rthcr ooticc or dcrnsnd on Bonowcr.
               Ii.   Borrower,s fught to Relnstale Aftcr Acceleratlon.        If   Borrowcr meels cerbjn conditions,
        Bonowct shall havc the rip,ht to have enforccrncnt of this Sccurity Instrunreot discontirrrred at nny timc
         prior                                                                pursuant to any power of salc contained in
         'tlis to tlro carlicsi of: (a) frvc days bcforc sale of thc Property
               SccUty Instrunrerri; (b) such othcr period as Applicablc Law might spocify for tbc tcnnirlation of
         Borrower's-right to reinsiaie; or (c) cntry ol'a judgmcol cnlorcing this Socurity Instrumcnt. Thosc
         condjlioos arithat Borrower:' (a) pnys Lcnder all sums rvhich theo would be due wder Ois Srxurity
         lnstrumeot aod the Noie as if no accclcration bad occured; ft) crrrcs any dcfault of any othcr coYen8nls or
         agreemsots, (c) pays all expenses incurred in anforcing this Security Instrumsot, including. but not limitcd
         ti,  reasonabie'unomeys' io*, properry inspection antl valuation fees, and othcr fccs incurred lor tbe
         purposc of protcc{ing'Irr,dcr's inlcrest in thc Properry and riglrts undcr tlris Sccuritylnstrumcnt; md (d)
         iak& sucb action as-Lerder nuy rcaeonably requirc io assure that lrnder's intsest in tbe hopoty and
         rights under this S*urity Instrument, urd tl,nower's obligntion to pay the sums sccurcd by this Security
          IniU-urneot, shall cootinie unchangcd. I.cndcr nuy roquire tbat Borrowcr pay such roinslatsrnsot sums ald
         expsoses in one or more o[ the fol]owing forms, as selccted by I-endcr: (a) cash; (b) mo.ney order; (c)
          certincn cbeck, bank check, trerlurgj                                           any-strch chcck is draun upon
                                                   {E!.ryaslf'_lt*!.,Cpl4{
                                                                                                             D_V60H
         OHlGSingle Fanrily-Fa'rnie MadFrttldic                                ,MENT                  Fornr 3036 l/01
         wlP@                                                                                       vMP6(OlD (1302)
         Wolters Kluwcr   F   inanc:al .Servrccs                                                         Page   l3 of   17
Case 1:19-bk-13021             Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                             Desc
                                      Exhibit Page 22 of 41

                                                                                                   Y0L0h I      I PA0r632




        an instihllion whosc deflosils are insurod by a fl{erol rBmcy, instrumalmlity or coliryi or (d) Electronic
        Funds l'ransfer. Upoo reiostatanent by Borrowcr, rhis Scority Insruncnt and obligations seaual hereby
        shall remain fully effective as if no acceleratioa had occtrrod. However, this right to rsinstatp shall not
          -
        apply in tbc case ofaccelcratioo under Seclion 18.
              20. Srle of Note; Cbaoge of Loan Servictri Notlce of Grievrnce. The Noto or a partial intercst in
        tbc Note (togeth6 with this Sccuriry Instrurnent) can be sold one or morc timcs without prior notice to
        Borrower.   I   sale might rcsult in a change in tbc entily (htown as ths "Loan Senico'') that collecls
        Psriodic Paymcnts dul undsr the )iote and this S{curity Inshrment and performs other mortgage.loa'r
        scrvicing obligations under the Notg this Securiry Instnrment, and Applicable Law. Therc nlu migbt be
        one onioro Jhanges of the lrao Scryics uruclated to a sale of the Nots. If there is a change of the Loan
        Servicer, Bonowi will bc giveo wriuen notice of tbe cbange which will slate thc oame and address of thc
        ncvr Loan Scrviccr, the ad&ess to which psynsots sbould be made and any otho inforrnation RESPA
        rcquircs in conncction with a notice of U'ansf6r of servicing. If t}o Note is sold yd therolla tbc Loatr is
        scrviccd by a Inal Serviccr otbcr ths.o the purclrascr of the Notc, lhc mortgage lqan sewicing obligations
        to Borrowet will ronain wilh the Llan S+tvicer or bc Eansfmcd io I successof [,oao Serviccr ar:d are not
        assumcd by the Notc purchaser unless otlrerwisc provided by thc Noto purchaser. -.
              Ncither Bonower nor lrtrder rruy corrunence, join, or be joincd to any judiciat action (as sitlrer.ao
        individual litigant or tbe mernber of a class) that arises fiom th9 other party'$ actions pursuant to $s
        Sccurity lnstrrimcr:t or that allcges that thc otircr party has brarchul gny ProYision. of ot any duty owcd by
        rcaron Lf, this Securiry Instrurn'ent, until such Borrower or Leudsr has notilied thc other nartf (w;p y.ctt
        ,on.. gir.n io compliarce witb the requirements otsection 15) of sucb alleged breacb and afforded thc-
        ofler farty hercto reasonablc pcriod after the giving of sucb noticc to. take corrwtive action.. If
                               i
        ,rrppticaUi Law providcs a time fcriod which must elapse bcfore csrtainaction can be takot, that time
        pdrioa *itt be Oi:rmcO to be rensonable for purposcs of tbis paragroph. The noticc of lccelsrntjon ard
        bpporruniry to cure given to Ehrrowsr pursuani to Scction 22 ar.d thc rtotice of acceleration given. lo
        Boro*o p*s,rnt tise*ion 18 shall ts desrned to utis$ the notico and opportrrnity to take toneaive
         acfion provisions of this ,S,wtion 20.
               2i, Itazardous Substances. As userl in this Sccrion         2l:  (a) "i{szardous Subslances" are those
         substancr)s dcfined as toxic or haz-rrdous substances, pollutants, or wBstes by Environmcn{al I-aw and the
        follorving substanccs: gasoline, keroscoq otbcr flamnuble or loxic pcfoteum producls, toxic pesticides
        and hsrblcides, volrtile-solvcnts, rnaterials containitrg asbestos or formaldchydc, and radioactive matuials;
        p; ,'En"iron**tal [aw" meals foderal laws and laft of $e jurisdiction_whcre        thq Propcrty is located that
        ieiate ro health, safety or gnvironmeotal protection; (c) "Environmentel Clcanup" inctudf_any resPo!ry
        nction, remcdjat actioir, or remoyal action, as dcfined in Environmenlal l,ow; and (d) an "Envrronmortnl
        Condiiion" means a conrjition that c8n cause, cootributs to, or otherwise trigger an Environrncntal
        Clcrnup.
              Borrotycr shall not cilusc or pcrrrut thc prcsslcc, u.se, disposril, storagc, or ri:lcase nf any Irlozardous
        Substaorcs, or threaten to relsse iay Hazardilus Subst&occs, on or in the Property. Borrower sball not do,
        nor allow anyonc else ro do, enything affccting &e Property (a) that is in.violation of any Environmental
        I-arv, ft) rvbich creatcs ao EnvironmJrnl C-ouditioo, or (c) wbich, ducro the^prescnca, usg or rclcasc of a
        tiazari;us Substarce, creatcs a condition t}at adverscly affeas r.he valuc of the Propcrty..Thc preceding
        rwo scnrcnccs sball no!_npp!: to tbc          E5el:g_ltlll    slg=gc*gl jlre Prr:perty--qtlgl,q.qP!!9f

        OH    iGsingle Family'Fann     i
                                                            E
                                           e Moe/Freddi e M ac UN   ll'ORM INSTRTMENT
                                                                                                               D-V60H
                                                                                                                       "f
                                                                                                          Fornr 3036 l/01
        \/l\4P@                                                                                       vl\,rP6(oH) (1302)
         Wolle?s Kluwcr   F   inanciai S.nr'cas                                                             Pnge )4 ol l?
Case 1:19-bk-13021          Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                             Desc
                                   Exhibit Page 23 of 41


                                                                                                 Y0LBb I      I   Pi0r633




         Hazardous Subsranccs that are genwally recognizEd to bo appropriate to normal re,sideotial uscs aod io
         mainteoance of lle Property (including, but not limited to, hazarCous subslaqc€s io consumer producs).
               Borrowsr shall prornptly give Lender writter noticc of (a) aoy investigation, ctairr, demard )rwsuit
         or other action by any governmcdtal or reguJatory Bgcocy or privatc parry involving the Propcrty and any
         Hazardous Subsrasoe or Enyiionmental         law   of which Bonower has actrul knowledgg (b) any
         Enviroanenlal Condition, including but not timited to, any spilling, lcaking, dischnrgc, relcase or tl'rcat of
         relcnse of any Hazardous Subsuncq and (c) any condition causrd by the presance" tse or rslease ofa
         llazardous Substenc& which adversely affects the value of the Propoty. lf Bonower iearns, or is ootified
         by any govcrnmental or regulatory autbority, or any privale parg, that any removol or othcr rerrredia{ion
         of any Hazardous Subsland affoaing t}o Property is necessary, Borrowsr shall pronrptly take all occessary
         rerncdial actions in accordance with Environmenlal l-aw. Nothing hersin shall oeate any obligadon on
         L,sndcr for ao Environmentsl Clcaaup.
              NON UNIFORM COVBNAI.ITS. Bonower md Lsrdr fifiher covensnt and agreeas follows:
               22. Accelcration; Renredics. Lender shall glve noUce to Borror{cr prior lo accdcrutlon follort'lng
         Borro*er's brcnch of any cotennnt or agreemert            h  thls Securify Instrumcnt (but not pdor to
         qccelerodon uoder Sectlon l8 unlcss Appllcable Law provldcs otlerwise). 'l'hc notlce shrll speclfy: (a)
         ibe drfsult; (b) tbe rctlor rqulred lo cure tte drfiult; (c) r d*tg not lcss tban 30 dtys from the dstc
         tbo notlc* ls glven lo Borrower, by whlc[ lhe dcfsull musl bc curodg aod (d) $ot fallure to cure the
         dcfapll oD of before thc dnte sprrl{ied ln thc nollco may rtsult ln ncccleration of the sums oecurcd by
         thls Srturlty Inetnrmenf furcclogure by Judlclal procecdlng and rale of l}lc Propcrfy.. Thc notlcc rhsll
         funher Infqnr Borrower of tie rlgbt to rehslrtc         aflr actcleratlon and lhc righ{ lo esserl ln thc
         foreclosure procedlng lhc non'exlslence of a default or any olher defcnse ol Borrowcr to accelerotlon
         and foretlosurc, If tbe default Is rot cured on or bcforc tbe datc tpedfied lr the notlce, Lcndcr at lts
         optlon may rcqulrc immcdlate ptrymeni ln full of          lll 6um3 sccured by thls Sccurify Inskument
         rvltbout furthcr demond $nd may foreclose lhls Security Imfrumtnt by Judlclal proccedlng, Lelder
         sbt[ bc cntltlcd lo collect rll expepsee lncurred in pursulng thc remedles provided io lhis Sectlon 22,
         irrcluding, but not llmttcd to, cosb of title eyldeoce-
               23. Relearc. Upon paymeot of all sums secured by thio Security lnstnmeot, Lender shall discbarge
         this Security Instrumenl. Borrowgr shall pay ony recordation costs. knder may chargc Borrower a fec lor
         releasing thir Sec,urity Insrumenq but only if tle fee is paid to a third party for seryiccs rendered and the
         charging of tlc fce is permiHed undcr Appliarble Lrw.
               24. Ccrtaln Othcr Adyauces, In addition to any other sum socurcd trcreby, this Sccurity lnsmuncnt
         shall olso socure thc unpaid principal balancc o{, plus accnred intercst on, any arnount ofmoncy loanod,
         advaoced or paid by Lendq to or for t}c accaunt and bcoefit of Borrowcr, aflcr th.is Sccurity lnstrumcnt is
         delivcred to and fi)ed with thc Recorder's Officc, scioto
         County, Otuo, for recording. Lendcr mny makc suclr advanccs in order to pay aoy real csNate taxes aod
         asscssments, insurar:cc premiums plus all otbe, costs and expenscs incurrcd in conneclion with thc
         operation, protcctjoo or prescrvation of thc Propcrty, including to cu.rc Borowcr's dclaulls by making any
         sucb paymcnts which Borrower should btvc paid as providcd in t-his Security lnshuDent, it bcing iottldui
         by this Scction 24 to acknowlodgg effirm and comply widr rhe provision of Section 5301.231 ol the
         Itcvised (bde of Ohio.
                                                       E
         OI'llGSingJc Farni ly-F annic M adFrcddi e Mac UN IFORM IN STRTMENT
                                                                                                             D_V60H
                                                                                                      Form 3036 l/0.1
         vrvtP   o                                                                                 \n4P6(OlD (1302)
         Woltms Kluwgr Financiat Se^ices                                                               Page l5 oflT
Case 1:19-bk-13021                  Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                 Desc
                                           Exhibit Page 24 of 41

                                                                                                  r0r0L I          I PA0r60b




              BY SIGNINO llEl-ow, Borrowcr accepts and a$c$ to *re torms and covcrranls contained in this
         secu.ity Instrurneot rod in any Rider executed by Bonower and recordsl with it.

        Wbesses:
                                                                                                 ,/)
                                                                                 flA{=-e- ,*,
                                                                              PAUL RO&a VEF,\IER       III           -Borrower




                                                                                                                             (Soal)
                                                                                                                     -Borrowef




                                                                     (sca])                                                  (s*l)
                                                              -Borrower                                              .Borrowo




                                                                     (ScnD                                                   (Scsl)
                                                              -Borrowcr                                              -Borrowcr




                                                                     (Seal)                                              (S"ul)
                                                              -Borrower                                              -Borrower




        OH IG'S   in   glc li'anj ly- Fann i e M   ae/ Fretldi e M
                                                                     W
                                                                     ac UN I FORM INSTR UMEN1'
                                                                                                                     D-V6OH
                                                                                                                Form 3036 l/01
        \^,1P@                                                                                               vr\,{P6(oB (1302)
        Woltcrs Kluwcr FinBrciaI Scrvrccs                                                                        I')ogc 16   of l7
Case 1:19-bk-13021            Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                      Desc
                                     Exhibit Page 25 of 41


                                                                                                  ,Y0L0b         Ig'pi[t635




        STATE Oli     OH;O,                                     SCIOIO                         County      xr
             This instrwrrcot was acknouledged beforc me      rbis 16 th day of APril , 20lA /.                               , by
        pAtIL    ROCER    vmNIER          IrI   and rIF'FAlfY.I VERIIIER, husband and w1fe.'




        My Commission Expires:




                                                                               LEONNAJ' KOUNS
                                                                                  Norary Publlc
                                                                                  StElo o{ Ohlo
                                                                        My   Cornmsbn   E4riros f ob. l7r 2016




                                                                             TNs inskumeot was prcpared by
                                                                             ldelissa dsLa Crur




        I.oan oricjoation or;anjzation U.       S.   Bank   National Aseociation
        NMLStr)I
        Loan originator   Lira A Ca}lihan
        IIII'IIJIDI




        OH IO'Sin glc Fami ly-Ij
        \t\4P@
                                   an
                                                            r
                                        aic M ad Frcdd i e M ac LT,NIFORM INSTRTAGNT
                                                                                                         vrv{P6(oH)
                                                                                                                    D V6OH
                                                                                                             fonn 3036 l/Ot
                                                                                                                         (r   302)
        Woiters Kluwsr Fioencial Services                                                                        Page   l7 ol   17
Case 1:19-bk-13021         Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                               Desc
                                  Exhibit Page 26 of 41


                                                                                 Y0r0q I    I   PA[r535




       Real Estate Legal Description
       Vemier, PaulRoger, III and Tiffany J.

                                                             ('A"
                                                   Exhibit

       Situated in the   Virgilia Military Survey No. 12925 in the Township of Washington, County of
       Scioto and the State of Ohio and being Parcel   "8" of &e survey showr hercon and being more
       particularly bound and described as l'ollows:

       Beginning at a point at the centerline of Brouses Run Road, said point being the Northwest
       comer of Parcel "A";

       Thence leaving said Parcel "A" and witb said centerline ten calls,North l3 deg.2l'32i'Wcst
       22.63 feet to a point, l'hence North 22 deg,22' 44" West 22.36 feet lo a point, thencc North 20
       deg. 59' 05" West 21.48 ftet to a point, fience North 23 deg. 08' 45" Wesl 38.43 feel to a poinl,
       thence North 14 deg. 1.5' 50" West 40.59 feet to a poinl, thence ).{orth 02 dcg. l'1' 17" lYest 86.57
       feet lo a point, thence north 07 deg. 50' 36" East 7A)4 feet to a point, thence rrorth 07 deg. 56'
       48" East 10.36 feet io a point, thence with a curve to the left iraving a radius of I63,64 feet, an
       arc, length of 125.A2 feeq ar:d a chord bearing of north 13 deg. 56'22u west 122.00 feet to a
       poin! thence north l5 deg" i9'38" lvest 7.8J feet to the southwest comel of Parcel "C";

       Thence leaving said centelline olBrouses Run Road and with said Parcel "C" North 2? deg.24!
       23" East passing an iron pin (set) at 18.80 feet, in all, 249,1 3 feet to an iron pin (set) at the State
       of Ohio propeny;

       'fhcnce lcaving said Parcel "C" and with said Slate of Ohio, South       2l <)eg. 22' 46   East 636.80
       leet 1o an iron pin (sel) at thc Northeasl corner of Parcel "A";

       Thence leaving said State of Ohio and with said Parcel "A" Soulh 77 deg.06' 27" Wesl; passing
       an iron pin (ser) at 254.34 feet, in alrl.2'78.36 feet to the poirtt of beginnirtg, corrlaillittg 2 81
       acrcs, and subject to all legal easemcnts) restriction, nnd rights of rvay of record.

       StJB.IECT TO THIi FOL].O}VING COVI'NANT & RIiSTRICTIONS:

        I.     NO LOTOR PARCE]- SI-IALL i]1] iJS[iD EXCF,PT FOI{ RES]DENTIAL PUJIPOSES.
               NO STRUCTURE, OI'I.IER I-HAN SINCI-F- FAMII,Y RI]SIDENCE. SJ.I/TLi- I]lj
               ]]IIECTED, AI,TERED, PLACED OR PERN1ITTED 1'O REMAIN ON LOT. NO
               Sl-lrUCll-URl,r OIr l-EMPOILAIiY NAI't-lttlr. SIJC)'l AS l-RAll,I:.n. 1'[N'f. SllACK.,
               OII ANY O'I-HER OUT BLIILDINC(S) SI-IALL IIE IJSI:D, Al- ANY l'lMI:. AS A
               l{ilSlDENCIl.
Case 1:19-bk-13021    Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                        Desc
                             Exhibit Page 27 of 41



                                                                     I0r0b   l8 tAti631



              NO MOBILE HOMES, ]NCLUDTNG BUT NOT LIMITED TO, PREIIABzuCATED
              STRUCTURES, SHALL BE PLACED UPON ANY PORT]ON OF THE PREMISES
              FOR PIJR}OSES OF }IUMAN HABITATION, PARKING, STORAGE, OR FOR ANY
              OTHER PURPOSES, EITHER PERMANENT OR TEMPORARY.
       3.     NO BUILDINGS SHALL BE ERECTED OR CONSTRUCTED CLOSER THAN
              FIFTY (50) FEET TO n-tE CENTERLTNE OF BROUSES RUN AND NO CLOSER
              TFIAN SEVENTY FIVE (i5) FEET TO THE OTI{llR PROPERTY LINES,
       4.     NO DWELLING SHALL BE CONSI'RUCTED WITI-I AN INTERIOR LIVINO AREA
              oF t[ss THAN 1s00 SQUARI FEET, EXCLUDINC OARAGE OR BASEMENT
              AREA.
              NO JT]NK, TRASH, REFUSE, OR CARDACE, SI{ALL BE PERMITTED                         TO
              ACCUMULATE, OR R-EMAIN ON ANY PORI'ION OF SAID PREMISES, E]THER
              VACANT OR OTHERMSE, .AND NO DISABLED OR WRECKED MOTOR
              VEHICLES, MATERIALS, OR SUPPLIES, MAY BE SI"ORED OR ACCUMULATED
              AT ANY TIME.
       6.     THERE SI.IALL BE NO COMMEI{C]AL, INDUS]RIAL, OR BUSINESS USE OF
              ANY LOT OR SAID PREMISES
        n     THE OWNER OF EACH LOT OR PARCEL SHALL KEEP T}IE GRASS AND
              WEEDS CU SO I-HAT THE NPPEARANCE OF 'IHE GROUNDS IS NOT
              DSI'RIMENTAL OR OFFENSIVETO THD ADJOINING PROPERTY OV/NERS.
              NO ANIMALS, LIVESTOCK, POULTRY, ETC., SHALT BE RAISED, BRED, OR
              KEPT ON LOT EXCEPT DOG.S, CATS, OR SMALL HOUSEHOLD PETS,
              PROVIDED THAT SUCH DOGS, CATS, OR SMAI-I- HOUSEHOI,D PETS ARE NOT
              RAISED TOR COMMERCIAL PURPOSES OR ALI-OWED I"O BECOME A
              NU]SANCE TO ADJOINih-\'G PROPERTY OWNERS,
        9,    NO ACTIVITIES WHICH CONS'TI'|IJTE A PRIVATE OR PUBLTC NUISANCE OR
              VIOLATION OF ANY LAW S}IAI-I- BE DONE OR PERMITTED TO BE DONE ON
              ANY O]: THESIT PARCELS.
        IO.   ALL DRIVEWAYS .S]-IALL BE CONS'TRUCTED US]NC A MiN]MUM SIXTEEN
              ]NCH DIAME'IIR CI-JT,VERT PI,ACF,D IN TI{E BROUSES' }TUN ROAD DITCH
              rOR PROPER DRAINAGE.
              ENI'OITCEMENT OF ]'l-ltisii CONVI:NANT         &   IiESTRIC-rIONS SI-lAl.l.. BE llY
              I-AW.
              JNVAL1DATION OF ANY ONE Oil I-]JI]SE C]OVENANT OR RF.STR]CIIONS BY
              JUDGMENT OR COURT ORDER S]-IAI-1-, IN NO WAY, ATFECT T].IE OTHER
              PROVISIONS l,lSl'ED. 'fLll:SE   01'llllR   PITOVISIONS SHALL I(EMAIN      lN   FUI..L
              FOIICE AND ETFEC'i..
              THERE REMAINS AN }JASEMEN'I I.'OI]. THE                            INSTA],],AT]ON
              (coNSTRlJCl-lON), MAINI'ENANCE, AND RIIPI-ACEMENT OF THE U'fll.lTIES
              AND DRAIN^CL, FACtI,II^IES S]-:RV]NC TI.lESI] I,O]'S/PARCEI,S. TI.IIS
              EASEMF,NT SI.IAi-L BE TI-IIRl'Y TEET WID]] MEASTJITINC FROM TJIE
              CENTIII{LINE OF BR()USITS t{UN IIOAD.
Case 1:19-bk-13021         Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                Desc
                                  Exhibit Page 28 of 41


                                                                        ll0L0t+   lB t[fii538




       14.    JAi\,1ES   P. BRANDENBURG RESERVES AN EASEMENT FOR THE UTILTTY
              LINES.
       tc
       l).    THE EXISTING WA'I'ER METER AND LINE REMAINS THE PROPER']'Y OF THE
              OWNERS OF PARCEI-      "8".

       Abstract: Washington, Volume I, Page l90

       Parcel No. : 27 -A962.003


       LSOT: Deed Volunre 953, Page 535, dated January I1,2001, Office of the Recorder, Scioto
       County, Ohio,
Case 1:19-bk-13021           Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                         Desc
                                    Exhibit Page 29 of 41




Exh ibit D




                                                                                       i::,,J;$gI
                         LOAN M ODIIIICATION AGR-EEMENT (MORTGAGE)
                                                      (ltt'ovidirrg lor Fircrl lnteresl Rlttc)

                     TlrisLonnModificutionAgrcenlcnt (1'Agrecrncrrl"),ntarlellris 4Tlt dny of JUNtr, 2018, bctwecn
           IfAUL I{OGtit{ V[ItNlDl{ Ill AND 1'II?rANy J V[ltNI&R, HUSBAND AND WIF'D ("Borrowcr"') rvhosc
           adtlress. is 8S0 tlllOUSBS IiUN HD, WES1' PORfSMOU'l'lt, OI{IO 45663 and U'S, RANI( N.A'
           ('Lcndcr"'), whosc atldress is ,1801 FIII,DII{ICA S1', O\YtrNSBORO' t(Y 4230J, aruends aud "sttpplcttrcnts
           it) ttrr t"to,tguge, I)eccl of 'liust or Sccutily Dced (the "S+curity hrstrutnent"), datr:d APRIL 16,20I,1-nnd
           iecorrled o'r ,tintl 21, Z0l4 il INSTfiUMDN1' NO. 70t4n."2273. B.OOI( 0418 PAGIi 619, of the
           QFIiICIiIL llccorcls of SCI()1'O COUNTY, OHIO, anrJ (2) lhc Note berling lhe snnte dnte ils, and secttred
           by, lhc Sccurily luslrunrent, which covers i]re real and putsottnl propct'ty dcscribcd in the Seourily lnslrunrenl
           arxl delhed therehr es the "Proredy", located at

                                   850 BROUSnS RUN             kl),   lYES',r roRT     stulollTlr, oHI0    45663
                                                                  (ProPcrlY Addrcss)


           the real plopcrly dcscribctl bcing set |,.:rth as follows:



           SIIIi EXIIIBI'I' ''A'! A'TIhC}I.DD I,INNE'TO,\ND M.,{DB A I'AI{T }IERBOII:



                Lr ctrnsicle;aliorr ol'the rttrlual pronrises lrrrd agreemertls cxchangetl, lire parties het'c1o agrec ns frillolv.s
           (trotvithslandiIg arrythirrg to tho c()ulrary coIlaincd in (]]e Noic ot Sccurity lnstrttttlctlt):

           l)   As olJtlNIi t, 2018, Ihe atnoruil prryable irnrler rlic Note sntl tlte Seotrrily lttslntt'ttent (rhc "Ncrv I'rinciP;tl
                Ilillance',) is U.S. ,$17.1,420.85, consislirrg of tlre uniraid anrount(s) k:ancd to llorrorvcr hy Lend$ pltts atty
                inrelest aud otltcr ttitrouttls capitaIiztd.

           2)   $21,500.00    ol rhe New Principal llalrilcc shiill be del'elicd ithc "Defcrred Prirlcipal llalaucc") nnd
                Llorrovrer  will llot l)uy illlcrust or twrkc lrorrthly pil-v-rttcl'rls on lhis itmotll)1. Thc rierv Priucipai Blrlance lcss
                thc Dcfel.e{ Principal Ilalirncc sirall l:e rcfclrerJ lo as litc "ltrtetesl I}ealing Principal lliilancc" arrd lhis
                anrourrl is $153,920.85. lrlicrcst will l:c char.llerl ort lhc lItercsl Bearirtg Prirrcipal Bal:rncc al a ycarly rttte
                o13.500(),7o h.ont JUNIC      I,20llt.   llorrewcr prunriscs to rnakc inonthty p'nyrncnis of pl'inr,ipal :.)lld inlersst

           l,oiN\1(,lI.)It|I(]AI.loN^6R[tilvluNt'.t.ic,t'lu.lE
                                                                           l'a6c l
Case 1:19-bk-13021           Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                        Desc
                                    Exhibit Page 30 of 41




                 of U,S,9596.28bcginningonthc lSTrlayof JUI,Y,2018. Borrorvcllvill conti,ruetonrakenlonlhly
                 paynrcrtts oit thc san)c day of caclr succceding uronth urilil prinoipiil aud iulelcst aro paid irr frrll, If
                 Borr'owcr Still olvrs lmounts undel' thc Notc and tlrc Sccrrrity lnstnimonl, ns smended by this Agrecnrcnt,
                 Bollowcr will pay thcse rnrouuts in full on thr: w'lntur'ity .Dntr:, 'lhc nerv fvtn11lf ily Date will b.e JUNE I '
                 20s8,

           3)    t aglcc to pay in full the Defcrrcd Principal BalLrncr and any ollter anrorrnt.s still owcd ttntl(jr the Nolc and
                                                       oft (i) thc dnte I scil or transllr ar intctest in tlrc Property, (ii) the date 1
                 Sccrrr,iry Inslruruent try thc carliest
                 pay thu cntirc Inlcresr Ilenrirrg Principnl lJ:tlartce, or'(iii) rhc ncrv lvlarttrity Datc.

           4)    llI rnake a p;ulial prepayn)eut ofl h'incipnl, thc I.,cndcr rnay apply that partial pleprymenl {irsl lo rrny
                 Delbrrcd Principrl Balance beibre npplyilg such portial prep^ynlenl lo ollter nnlouttls due,

            s)   t a I I o r any pnrt of tlrc Propelty or arry intcrcsl in tlte l)r'rtperty is sold or llatt.s lerted (or if Borrower is not
                     i'
                 $ nIqtral persorr antl a. bencficial interest in [Jortoryer is so)d ol lrarrsferrcd) rvillrottt l.endcr's prior $rillen
                 consenl, Lorder rlay lcryrire irnnrediatc payrl'ro)t in Iirll ofall sttltts sccurcd by the Sccurity ltlstruttrent.

                 Iflcnder    cxercises lhis option, L.cnder slrnll givc Borrorver notice ofoccelcr{tion. The t)otice shall providc
                 a;reriort of not lcss than 30 riays fiorn lhc,lrt" tho rrotice is delivelcd or nrailctl wilhin wlrich lJor't'ower
                 l}'lust p0y all surns segurcd by ihc Security Instnrrnent, If Bcrrro*er fails t<r pay lhese sttnts prior (o thc
                 expiration oltlris period, I-errder nrqr invoke oriy iemcdios pernrittrd by thc Sccurity hlslrutncn{ lvithotrt
                 furlher notice er dernand rvt Botrower.

            6)   llolrog.cr, 0lso will cotnpty with all othcr covbnauts, agrecrncnts, aud rcquircmcrlls of lhe Secorily
                 lnstrglnent. includirrg without linritrrtion, Jlorrowels covcnnnls ard agreemcnls to tnakc all paylnerrls of
                 taxcs,'instunrlce pr.n,irrnrs, asscssmenls, escrow itoms, inrporrnds, ond all othcr paynlcnts lhlt lJorrorvet'is
                 obligatcd lo rnalrc undcr tbe.secur'ily lnstruttlcn(; horvovcr; thc follorving tcrtlts aud provisions are lorever
                 cancclcd. null and void, as ofilte dato specificd in paragraph No, l abovs:

                 (a)        all tcrnrs arrfl provisions of lhe Notc arrd Sccurity Iil$tluricttl (if any) providing for, implerncnting,
                            or rclat ipg lo, a1y chnnge or ad.iustnrent in the rale of intcrest pryablo under rlre Note

                 (b)        all tenlrs and provisious of arry tcljusttrblc rale ricler; cr othcl ittsttlnrertt otl doctnlent that is
                            nffixc{ to, rvholly o1 partially incrrrporatcd ilto, or is p;rrt o.f, tltcNolu or Sccurity lttsnuntcnl and
                            thal co,ll.ains any such tcrlrls attd provisions as lhosc relbrrcd to in (a) above'


            7)   IJorrovrcr utrtkr:tirtrds rtntl agrcos lltiil:

                 (a)        All  rlrc rights arrtl rcrledies, stipulations, arrd conditiotrs contaitied irt thc Sectrri(y ltrslrttnrctrt
                            relatirrg ro rlcfaulr in tlre nraking ol pryrnents uudcr the Sccui'ity llts(rttuert shrll tlso apply to
                            default in thc ntaking ol'lhc rtro<lified payl)lcllls hcreLrlitlcr.

                 (b)        All crlvcnauts, agreclnctlts, stipulationS, ar:rl contli(iorrs iu lltc Nolc atltl Scurrrlty lnstrunlcn( shall
                            be a1<l lcrnoin   in lirll forcc ultl effict, eKccpl as lrcleirt ltto<lifierl, antl ttonc of llte lJot'rowcr'-s
                            ohlig;rriols or liabililies irlrlcr r[c Nolr- antl Sccrrrity ]nslrutncnt sholl be dinrinishctl or rcleitserl
                            by a1y provisions hcruol, nor shall tiris Agreerrtcttt in any rvoy irtrl>lir, dilninislr, or al'f'ccl rrty of




            l.oi\NM0Dil.l(],\,l1()NACI{tLiMl:N1.-l:|u'rNloJf
                                                                           l'lsc   l
Case 1:19-bk-13021            Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                    Desc
                                     Exhibit Page 31 of 41




                            Lcndur's righls rrrrdcr or rcmedies on thc Notc and Sccurity lttslrunrcnl, whctltcr such rights or
                            rcutedics nrlisc rhcrerrn<ler or by hpcrtlion ollarv. Also, al,l t'ights of recourse to rvhich Lendur is
                            prcscntly entillc(l sg{inst any propctty or rny othet persons itt auy rvay obllgaled for, or liablc on,
                            the Notc and Sesurity llsh'urncnt rre exprcssly t'escrvqd by l.cnder.

                 (c)        Nollting in this ABrccurctrt sh;rll bc uodcrslood or constrrrcd to be a satislactiort or releasc in
                            wholc or in part of the Noto alrd Security lttslrtrttrotl.

                 (d)        All costs atrd cxpetrscs incuncd by Lenrler in conncction rvith this Agrcentent, includirrg
                            recrlrding f'aes, title exaniirraliorr, ,lnd allorncyls fces, shall bc paid by thc Boirolver aud shall bc
                            sccurcd by lhe Secnlity lnstrut)tenl urless stiprrlaled otherwise try l,endur,

                 (c)        Borrowcr ngrees to rrraki an(i cxcc$tc such othcr doc0meD(s or pal)e)s as rnry bc necessxry oI
                            requircd lo e.lfectuate the tcrrrrs arrd cortrliliorrs of this Agrccmont tvlrich, if approved and accepted
                                                'n''ind
                            by Lencler, shall           and inrrr'e lo thc heirs, cxecutols, adtninistrators, and assigns of the
                            Borrorvcr.

                 (0         Borrorver authorizes [,cnrler', tntl l.,errdct's succcssot's nnd lrsslgns, to sharc Bortorver inforrnation
                            ilcludirrg, but trot liuritcrl to (i) narne, adrlress, nnd lelephorru ltutnberi (ii) Social Sccttrity
                            Nunrtrcrf iiiil cledir score, (iv) ineoruc, (v) paynrent hi.story. (vi) aocount balance.s and aciivily,
                            ilclu{ing infornratiorr rbout any nrodit'icatiou or fotcclosurc rclisf l)rogranrs, rvitlr'Ihird ?arlics
                            Iilat cfln aslisl Lcnder lnd Bctrorver in oblailing a foreclostttt prcvention allernative, or
                            oihet:\uiseprovidcsupportservicesrelalcdkrBorrower's loan.Forpttrposcsoflhis.scctiorriThird
                            Parties ilclyrle a coun.se ii,rg agcncy, .slate or local Horrsirtg Finance Agcncy or sinrilar'entity, any
                            irrsrtrcr, grlnranlor, or servicer lh:lt insiltBs, guaran{€es, or $eivices Bortoler's }oart or any other
                            tnorigagi loarr securcd by the Property otr rvhich Rorowcl is obligated, or lo 0l1y conrparties thal
                            perfornt supPort scl'vice.s to tfitnl irt cortlteelion with Borr'olver'.s loun.

                            Bororvcr consenls to being conlsctc(l by Lendu'ol'Third lrrrties concgrnirlS nlotlg,age assislancc
                            relating lo Borrowcr's loair.iucluding ihe trirtl period plan lo rtrodily Ilotrowcr's lonn, Rt ttrty
                            tclepfuonc rrurnbcr, including rnobile telepht:ne rxrnrlrer, or em.ail address Boltr:r{er ltas provided
                             to Lcnder rrr'l'hiLd Parlics.

                             By checking this lrox, Bon'ower also conscnls lo bcir:g contrcte(l    Lry   tcxt nressagirtg   lll,

            8)   Borrower rvill pay to Leruler t'rn llre rJay pnyr))cnts arc due llndcr lhe l-afin l)ocunlenls as arlrcnded by this
                 Agrecnicnr, uniil-t1," Loan is pairl in full, u sunr (1he "Irunrh'") to prnvidc hr paynrent olanlo.urtls drre for:
                 (aj taxes ngti asscssnrents anrl otli"r itenrs whic[ can atlain priority over tlre ir{orlgage as a lien or
                 cllcurl6rirrce o1 lhe P;opcrl1,; ([) lecsc)rolcl pnynrertts or grottnd terlls on tlrc l)rnperty, if any; (c)
                 preruiuurs lbr any antl nll ilsumnce requilud by t.ender trndcr llts l-oan Doounlenls; (d) nrortgag'e
                 inr,,ro^." pr.enriunts, il any, or rny sunrs payab)c to l.,errdur' in licrr ol thc paynl$nt of nro(g*gc insutunce
                 prcrnirtrns irr itccorclrncc wi(h thc l,oarr l)ocunrctrfs; ittxl (e) any collllnunity a.lstlciafiotl due's, lces' and
                                                                         ']
                 assesstncltts lhat Lcldel. rcqrrit u.s lo [)9 escro\ved, huse itcnrs arc called "Iscrorv Jlettts." lilorrowor shilll
                 prorlplly lurrrisl to l-ender all rroticcsofarllounls lo bt paitl ulder tiris paragraph. Ucnorver sltall          pay
                 i.cndcr the l.unds fcr Escrorv lterns unlcss Lcntler waive.s ilorrower's obligalion to pay the l'urrds {br any
                 <;r atl Escl.orv ltcnrs. l,errrjcr r)tay rvaive l}orrowcr's obligltiort to plly lo Lettdel lunris ior nrty or all




            1,0iN lvlOl)lllCAl'lON A(lia}'il]lvtl:N'l'' l'lo"   Mo.I
                                                                         Pagt )
Case 1:19-bk-13021              Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                             Desc
                                       Exhibit Page 32 of 41




                  Ilsct'ow lternsrt any time, Auy such rvaivcr nray orily bs itt rvriting. Itr lhc cvcnt of suclt rvaivu,
                  Eotrower shall pay dircctly, rvhcn nnd rvhclc payablc, thc nrnounls dtre for any l:scrcw lterns lor whiclr
                  pa)rucnl of Funds has bccn rvaivcd by Lcndcr an(}, if Lcndcr rcquircs, shall lirrnish to Lerrder receipt.s
                  evidencing srrch paynrcnt withirr suclr time pcr'iod as Lcnder nray roquir"e. Ilottower's obligatlon lo rn:tko
                  such pilyments arxl lo provide reccipts strall hr all purposcs [>e dcorned lo bo a covcnattt aud agreenrertt
                 conlninud irr the l-oan Docunlenls, as thc phrosc "coyennnt artd agreetncnl" is rrscd in thc L.oan
                 Docunlcnls. If llorrower is oblig:rtcd to pay Esclorv ltenrs rlircctly, pustlant to g wnivct', oltd [ro]'rowet
                 t'ailslo pay.lhe arnountdue lor an 0scrorv Itcrn, Leuder may cxercisc il.s right.s ulldcrtheLoan Docutttettls
                 and lhis Agrccnrcnt ntxl pay suuh anrount :rnd Bortowcr sllall then bc oitligoletl kt rcp.ry lo Lcndcl irrty
                 such anrount, I-ordcl ruay revoke thc wnivcr ns to any or all [:,scrow ltcttts at any iinle by a noticc givcn irr
                 rccordrnce with thc Losn Documor:ts, and, upon sucll rsvocatiotl, Bol'ower slrall p;ry lo Lcnder all irunds,
                 and in such arilounts, lhot are then leqrrircd urtder iltis paragrtph,

                 Lcrrdcr uray, at any lin)c, collect and lrold Irrurrls in an arnourtt (n) suflicicnt to pcrn)it Leuder ro apply thc
                 Furrrls at thc tintc spcci,-ic(l unrlcr thc Refll Est.ile Setllernent Proccdures Act ("RESPA"), shd (b) tlol to
                 excerrl tho nluxirnum anloult a lender can require uurlcr I(ES-PA. Lend* shall eslil)1ate thc anrount o{'
                 Frrnds duc otr lhe basis r:f curlcnt da(a and reasor)able e,stinratss of;e.ypon{lilttres of trtttre Escrow ltoms or
                 olhcnvisc in accotrlattcc witlr applicnble larv-

                 Thu Funds shall be hcld in an itrstitution whose deposits are insured by a fcderal ngcncy, instrulnentality'
                 or entity (inclutling Lentlgr; ifLendcr is an institulion rvlrose tteposils are so ilsrtred) or in arty !'ederal
                 Horue Loan Bank, l,cnder shall apply thc Funds trl ply the Escrorv ltem.s rlo l.iter than the tinre specifie<l
                 rurtler RDSIA. Lender shnll 10( chhrgo rne fql holding and applying lhe Furrds,.anrtrtally arralyzhrg the
                 escrow accolllt, or vct'iling tlre lJs.crorv ltents, untess L;endcr pn1's mr intere$t on ths Funds alld
                 appliclble law pernils l,ender to urakc            a chargu. Untess nu lgreetl'rellt is made irr rvr'ilirrg or
                                                              "^uch
                 applicatrle larv reqrrires interest to be paid on tho Frrnds, Lerrder shall not be rcquired lo pay n1e ally
                  inierestorcarnilgiorrthclruntls. Lertdcrandlcaragreeittwriting,horveverrthatintercstslrall             bepaidon
                  the Funcls. Lender shall plovidc rne, witlrout chatgc, sn annual Ruur.unting of the l;rrnds as rcquired by
                 liEsP      .




                 lllhcrc is a surpltrs oi'Fu1<ls held i1 uscrow, as delincd trrrrJcr RIlSPA, I-cu<lcr shallaecount lo rDo for lhe
                 cxccss lirrrds ip rcuoyrlarrce rvitlr RESPA. If there is ir shorlage cf tirrods held in escrnw, as defiued under
                 RISITA, Lendcr shall noti$, me 1s lequireei by IIESPA, and I shllI pcy to Lcndcr lhe urtottnt necessary to
                 nrake up tlre shortage in accordaucc tvjlh ItJjSPA, bul in no 0rore lhat) l2 monthly Faylrlclllli. lllhcre is a
                 dcficie:icy of I,unds llcld in r:scrorv, as dellued under RilSl)A, Lelder sltall nolily nro as required by
                 RESITA, and I shall pay to Len<ier ihc anrounl oecesssr'y to rnske ilp thi} dcficietlCy in accor'<lance With
                 I{LSPA, hul iu rto tttorc thatt [2 rnorrtlr]y paylnenls.

                  Upgl paynreut irr l'ull of all surls sccurcd by thc Loan Docttrrrents, I.crtdcr shall pronlplly rclullrl lo me   atty
                  Irunds hcltl [:y i,etttler'.

            g)    t3y lhis par.agrapli, l-eatlrr is noliliiug Ilolrorvel that any prior waiver l:y l-crrdet ol IJorrotvcr's
                                                                                                  an<l Ilortower ltas beert
                  e6ligation to pa! tu Lerxlcr l-'Lrn<is lor rny or all Lscrc,w ltcrns is hereby rcvoked,
                  adviscd ul thc aruouni rtceti'id to liilly lilnd lhr: Ilssto\r' llcnls.




            l.()AN lvl0lll F l(:All   ON AGltIitiM i:,N'l" -   t'tct t'lod   I
                                                                                 l)agc 4
Case 1:19-bk-13021       Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54             Desc
                                Exhibit Page 33 of 41




                                                                          fra tc
                                                                                   LtLa
                                                                               1^_0
                                                                               fat"
                                                                                      !!




            Lo^NM()tJ}]:l(.)\.ll()NA(ilu;]:MtN-t.t.loxMoilf
                                                              l'tgc   5
Case 1:19-bk-13021         Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                Desc
                                  Exhibit Page 34 of 41




            Irr Wilrrcss Whcreo(, tltc Lcrrder lras cxeculcd tlris Agrecntcrrt




                                                            (prirrt ttarrrc)
                                                                                     Vark
                                                            (lirle)




            t,(JAN\1()t)lI:lC,,\].,oN^GItli[i\{l]tr.t.'l.tcxt,1o.lf
                                                                          I,aglr:6
Case 1:19-bk-13021           Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                       Desc
                                    Exhibit Page 35 of 41




            Datc:   JllNli 4,2018
            LoanNunrbcr;f
            Lcnderi tl,S, B;\Nl( N.A.

            l}rtrower: I,l\UL     ll06lilt YlittNlEl{ IlI,'ll                  f FANY J VITRNIIR

            Propcrty Addlcss: 850 BROUS.ES ltl-)N RI), \YI|ST                       l'OR'rSi\'lOUl'lI, OIIIO   45663


                                             NOTICtr                 OIT   NO ORALAGRBEMENTS
            't'HIS \VRlI" r0N LOr\N ACnI'l,,MEN'l flItnRItSDNTS TIIn IilNAI, AGI(EEIIIENI'|]R1'WRI']N                                 ]l{U
            I'AJT'I'I1S      AND MAY NOT BB CON'TRADICTII) I}Y BVIDIiNCD OI,'                                                     PRIOR,
            coNTliMPoRANt,]ous oR sUIlsllQUItN'r 0ITALAGREEIlIUN',t'S OI.r'llB PAlt',l'lES.
            .THEIIIi                                                                    TIIIi NARflUS,
                         ARE NO OIIAI.A$ITBBh.'[:NTS BN'I'WEEN

            Ilpccipt of Nollcc, 'I'hc untlcrsigncrl hcrcby adnril (o having eacir rcceived orld ,cad a copy uf tltis Nolicc on or:
            bclbrc cxr:cution of the I.oan Agrr:unrent. "[-oart Agrccnrerit" r)rcnns olic or nlolv prornises] Jn'onrissory t]oles,
            sllrccntctlls| un<lcrlakings, sccrriity agrccrncnls, tlccds ol trust or othet' (locurnclrlS. or conttttitttrents, t)I atl)'
            cornlrinltion olthosc actions or Cocnrnerrts, puNr)iint lo ryhich a linatrcial institutlott loirtrs or dcltrys rcp;tytn$tl ol'or




            Ilorrorvcr




            1)FIntNY.)




            L,()AN N'Ol)il;tC^I IOi.l   A(]l(l:l Nllil.l'i - Iricx   )'a",1I
                                                                                     pagc ?
Case 1:19-bk-13021           Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                                        Desc
                                    Exhibit Page 36 of 41




            Datc: .IUND 4, ?018
            LoarrNurnber:f
            l,errdcr; U,S. BANI( N.A.

           Ilorrowcr': ITAIJL ROGEII VttRNIDR              lll, 1'lfpANY J ytiBNIUn
            Propr:rry r\cltlrcss: 850     I,II()USnS IIUN Rl), lvlisT PoRTSIVIoU'lII, OIItO 4S66J

                         EI1ITORS AND OMISSIONS COMPLIANCE                                            AGI{EEMINT
            In cor.rsideraliorr   of   U^S,   BAn\K N.A.
           (the "Lenjer.") agleeirrg tp rlo<lify lhe reti:rencc<l loon (lhc "Loanl') to lhc Botrolcti (he lJonotver afirecs thal if
           requ$sted by the'Lemlcr, thc Iiorrowcr g,ill corrcct, or mo;leLatc irt thc co$cclion of, any clcric'al ettors tnatle i0 any
           (locunrclt ot ogrcemcnt cntered into in connection with tlre rnodilii:utiun ol thc Lonn, if dComud neccssilly OI
           dcsir.ablc in tlrc rcasortab.le di$orgtion ol'rhc Lcnder', x) cnable l.clclcr to sell, convcl', seek grrat'anty or ntrrkr:t tho
           Loarr (o any olril),, ilcludilrg rvithout lirritation, lhu.l.'edural National Morlgagc Asnociation, thc ficdcral ]lonro l.,oan
           Morrgoge Cor.l>or:ation. the Govgrnmcnt Na{ionll }vlortgage r\ssocialion, thc l;cdcilll )'lortsing Arrthority, thc
           I)epartrocrrl oIVctcrans Aflaits ol aoy nrtinicipal bortd autltrrrity.

           'lhe IJol.owo     agrees fo coir)l)ly rviih all such rcqucst.\ n)a(!e by thc Lcuder rvithin 30 tlays of rcceipt oF writtcit
           !.eqlcsl fi.ont thel.elrder. llor.t'ower Dgl'ccs lo lssumc nll cosls tlrat rnay bc irtcurrcd by thc Lentlcri inclgdirrg rvitlrout
           liniitarion, actual cxpctrscs, lelral f'er:i iur{ markr:thrg losses, as a rssult o(}thc Rot'rowct's failure to con:ply with oll
           srruh rc<;ucsls *itlrin such 30 rlay lirne per.iod , rviil resull itt thc lendel adjuslirtg lhe rnodified lcrrns withou( lhc
            borlorvcrs conset'tl.




            t-It,'trAN   J \/IiITNILIt




                                                                           l'xgc   3




           -
Case 1:19-bk-13021        Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                                          Desc
                                 Exhibit Page 37 of 41




                                                       tlxhibit "A"

         Sltuated in tlre Virginia Milhary Survey No, 12925 irt thc Townslrip of Wxlringon, County of
         Scioto and the State of Ohio and being Parcel "B'! of the suruey shown hercon and being nrore
         particularly bound and described as fotlows:

         Beginning at a point at Lhe centerline uf Brouses Rutl Road, snid point being lhe Northwest
         cornerofParcel "A"1

         l"hence leavilg said Parcel "A" &nd with said ccnledine tett calls, Norlh l3 deg. 2l'32" Wesl
         22.63 fcel to a point, Thence North 22 deg.22' 44" West 22,36 feet to a poir:t, thence North 20
         deg. 59' 05" West 21.48 feet to a poittt, thetrce North 23 deg. 08'45'r West 38.41 fect to a point,
         t):cnce J'lorth )4 deg. l5' 50" Wsst 40.59 feet to o poirrl, thorqo North 02 deg. 17' 12 West 86.57
         fect to o point, lhenge norlh 07 deg. 50'16'East 70.14 feel to a p,oirrt, lhonce north 0? deg, 55'
         48" East 10.36 feel to n point, thence rvilh a curve to the lefl having o rsdius of 163,64 feel, an
         arc, [ength of 125,02 feet, and q chord bearirlg of trorth 13 deg. 56i 22" west 122.00 fect to a
         poinr, thence norlh 35 deg. l9'38" west 7.8! fcct to lho touth'wesl comer of Parcel "C";

         Thenoe lesving sald centcdine of Brouses Run Road and with slid Parccl "C" North 27 deg,24'
         23,i East passing an iron pin (.set) at 18.80 feet, in alr|',249.13 feet to an iron pin (set) at lhe State
         of Olrio propcny;

         Tlrence leaving said Parcel "C" and wjth said State of Ohio, South         2l   deg. 22'   46   -East (116.80
         fee( to an imlr pin (sel)'at the Not'lheast colter of Parcel
                                                                      !'A";

         Thense leavisg said State of Olrio and with said Parccl"A" South ?7 deg. A6'27" We.st;pas.sing
         an iron pin (ser) st 254,34 fect, in qll; 2?8,36 feet to the point of bcgiruring, conlaining 2.81
         acres, and subject lo atl legol easemefitr, rcstriclion, and rjghts of,way ofrecord,

         SUBJECT TO T}IE ITOLLOWING COVINANT & RISTRICTIONS:

          I,     NO LOT OR I'AIICEL SHALI- B.I] USIJD I]XCEI'T TOJI RII,SIDENTIAL PURPOSDS.
                 NO S-|RUCTUIIE, O]}]ER THAN SINO},E FAMILY RESIDENCE, S].'ALL I]D
                 I]ITECTED, A];'ERED, PLACED OR PEI(MII']'ED J'O }THMAIN ON LOT, NO
                 S'I'IIUC']'URI.- OI.'TEMPORARY NA'I'URE, SUCI{ AS T&A],LER,'T8N'T, SI.IACK,
                 0ll ANY o'l'l-lER our llulLDINCl(s) SI'IALL ilE lJStsD, AT ANY TIM[, AS A
                 RESIDENCE.
Case 1:19-bk-13021      Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                      Desc
                               Exhibit Page 38 of 41




        )       NO MOBILE HOMES, INCLUDINC BUT NOT LllvllTllD 1'(), ?RIFABRJCATED
                STRUCTTJRES; SHALL BE PLACED UPON ANY POR'ilON Or ?HE PREM]SES
                rOR PURPOSES OT HUMAN I]ABITATION, PAI{KINC, STORAGE, OR FOR ANY
                OTHER PURP    O   S   ES, EITI.I EiT PER[,1 ANEN 1' OR TEMPORARY.
        J,      NO BTJILDINGS SHALL BE ERECTED OR CONSTRUCI'ED CLOSI]R THAN
                FIT'TY (50) FEET TO T}IE CENTERI,INE OF BROIJSES IIUN AND NO CLOSER
                THAN SI?VENTY ITIVE (75) FEETTO T}IE OTI{ER PROPERTY LINES.
                NO DWEI"LTNG SHALL BE CONSTRUCTND W]]].I AN INTERIOR LIVINGAREA
                op LE$s rlrAN t500 SQUARE FEET, EXCLUDTNG CARACE OR BASEMENT
                AREA,
                NO JUNK, ]I\ASI{, REI]USE, OR OARI]ACE, S}IALL BE PERMITTED                   TO
                ACCUMULATE, OR I{EMAIN ON ANY PORTION OF SAID PREMISES, EITHER
                VACAN'} OR OTHERWISE, AND NO D]SABLED OR WRECKED MOTOR
                VEI'IICLES, MATERIALS, OR SUPPLIES, MAY BE SI'ORDD OR ACCUIVIULATED
                AT ANY TIME,
                TI{EITE SI.IALL BE NO COMMERCIAL, I]'IDUST]UAL, OR BI]S]NESS USI] OF
                ANY LOT OIi SA]D PREMISES,
        't,     THE OWNER OF EAC}I LOT OR PARCEL SI]ALL KEEP 11]E ORASS ANI)
                                                               'THE CiROUNDS IS NOT
                WEBDS CU'T SO THAT THE APPEARANCE OT
                DE.TRIMENTAL OR OFFENSIVETO THE ADJOINING PROPEIT'ry OWNEIIS,
         8,     NO ANIMAI,S, LIVESTQCK, POULTRY, ETC., SI{ALL BE RAISED, BRED, OR
                KEFT ON LOT EXCEPI' DOOS, CATS, OR SMALL HOUSEHOLD                          PETS'.
                pRoviDED THATSUCH DO6S, CATS, OR SMALL l"lOUSEl{OLn rETS ARENOT
                MISED I.'OR COMMERCIAL PURPOSES OII ALI,OWED TO BECCIME A
                NUISANCB TO ADJOIN]NC PROPEITTY OWNTRS.
         9.     NO ACTIVII]ES WHICI{ CONSTJTUTE A PRIVATF, OR I'UI}],IC NUISANCE OR
                V]OLATION OF ANY },AW SHALI, BE DONE OR PERM]TTED TO BN DONF, ON
                ANY OF THE$E PARCELS.
         i0.    ALL DR]VEWAYS SIiA],L BE CONSTITUCTED USING A MINIMUM SIXTEXN
                INCH DIAMoTER CULVERT pt,AC]]D tN Tl{E BROUSES',RLTN ROAD DITCH
                FOR PROPER DRATNAOE
         ] I,   EN}'ORCEMENT OF THESE CONVIINAN & I(ESTRICT]ONS SHALI" BE BY
                LAW.
         It
         I L.   INVALID.,\'I'ION OF ANY ON]] OT lIIESL] COVENAN'T OR RESTRIC'IIONS l]Y
                ]UDGMENT OR COURT ORDEIT S]-IALL, IN NO WAY, AI?I;ECT'TI'IE OTHER
                }ROVISIONS I.ISTED THESE O]-I.IE,]( PROVISIONS SIJALL REMAIN IN FULI,
                I'OITCE AND   F,I. F IIC'I'
         11
         tJ.    THERE RD}VIAINS ,d}.I EASEIVIENI' FOR TI'IE                         INSTAII'ATION
                (C0NSTRUCTION), MAINTENANCIT, AND RI].PLAClrMIlN'I Or TI-IE UTILITJES
                AND Dfu\INAOE FACILI'IIt-S S]]RV]NC T]']ESE ].OTSOARC]]LS. TH]S
                EASEMENT S].IALI, BE 'T}{IR]'Y I?I]ET WIDE IViI.,ASURNO TROM TI'IE
                CIINTI]RLTNE OT; BR{]USL,S ITUN llOAI].
Case 1:19-bk-13021        Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                   Desc
                                 Exhibit Page 39 of 41




        I4.    jAMES P. I]RANI]ENBURG II.ESEI{VES AN HASEMENT TOR TIJE UTILITY
               I-INHS.
        15,    TI.IE EXISTING WATER METE,R AND I-INF, REMAINS THE PROPERTY OF TIIE
                OWNNRS OF PARCEL "B''.

        Abstractr Washington, Volurne l, Page i90

        Parcel No. : 27 -0962'.003

        l,[iOT: Deed Vo]ume 953, Page 535, datetl January Il,2001, OlIce of the]tecolder, Sciotti
        Courtty, Ohio.
Case 1:19-bk-13021                Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54          Desc
                                         Exhibit Page 40 of 41
LBR Form 4001-1(a)

                                                       EXHIBIT E
                                  IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE SOUTHERN DISTRICT OF OHIO
                                             CINCINNATI DIVISION

INRE:                                                         Case No.    I:19-bk-ll02l

Paul Roger Vemier     III,                                    Chapter 7
Tiffany Jo Vernier,
                                                              Judge Jeffery P. Hopkins
                             Debtors.


                                  RELIEF FROM STAY / ADEQUATE PROTECTION
                                   EXHIBIT AND WORKSHEET                   ESTATE
                                       (For use as required by LBR-REAL
                                                                    00l-1(aXl))


Real property address which is the subject of this motion:
850 BROUSES RUN RD
WEST PORTSMOUTH. OHIO 45663


DEBT / VALUE REPRESENTATIONS:

   Total indebtedness of the debtor(s) at the time of filing the motion for relief          $174.891.91
   from stay (not to be relied upon as a payoffquotation)

   Movant's estimated market value of the real property                                     $180.000.00


   Source of the estimated      valuation    Debtor's Schedules

STATEMENT OF ARREARAGE:

   (1) As of petition filing    date:                                                        $ 1'845'00

         Amounts paid after the date of filing to be apphed to the prepetition   default:         $ 0.00


   (2)   Postpetition:                                                                            $ 0'00


   (3) Monthly payment        amount:                                                         $1'134'80

   (4) Date of Last Payment: Aueust 19. 2019

   (5) Amount of Last Payment:                                                                  $300.00


 # of payments due    postpetition            0 (Through payment due August I , 201 9)

 # of payments received      postpetition     0


 # of payments in default     postpetition    0


 Total amount of postpetition payments currently in    default                                    $ 0'00


   + Postpetition late   charges                                                                  $ 0'00


   + other    charges                                                                             $ o'oo



 404-OH Southern-V1
Case 1:19-bk-13021             Doc 17-1 Filed 09/18/19 Entered 09/18/19 14:13:54                         Desc
                                      Exhibit Page 41 of 41
    Foreclosure title work                $ 0.00

    Filing fee                            $ 0.00

    Skip trace                            $ 0.00

    Document acquisition costs            $ 0.00

    Service Process server                $ 0.00

    Escrow Shortage

       Hazard Insurance                   $ 0.00             DATES:   <MM/DD/YYYY>      tO   <MMIDD/YYYY>

       Taxes                              $ 0.00             Dates: <MM/DDiYYYY> to <MM/DD,YYYY>

    Appraisal                             $ 0.00

    BPO charges                           $ 0.00

    Property Inspection                   $ 0.00

    Other (specify)                       $ 0.00

:   Total Postpetition Arrearage                                                                              $ 0.00



OTHER LOAN INFORMATION:

    Date of the Loan                      April 16,2014

    Current Interest Rate                 3.5000%

Money paid to and held by the mortgagee but not applied to the loan: $424.60; if held in the form of checks, balance
of such checks N/A, and identity of holder of the checks N/A.

This Exhibit and Worksheet was prepared by:

                                                              /s/Mia L. Conner
                                                             Mia L. Comer, Case AttomeY
                                                             Ohio Supreme Court Reg. No. 0078162
                                                             LERNER, SAMPSON & ROTHFUSS
                                                             Attorneys for Movant
                                                             P.O. Box 5480
                                                             Cincinnati, OH 4520 l-5480
                                                             (s13) 241-3100
                                                             Fax (513) 241-4094
                                                             sohbk@lsrlaw.com




 404-OH Southem-V1
